--------------------------------------------------------------------------------

EXHIBIT 10.3


 
EXHIBIT B
FORM OF
SECOND SUPPLEMENTAL INDENTURE

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.3




FORD MOTOR COMPANY


AND


THE BANK OF NEW YORK


as Trustee




______________


SECOND SUPPLEMENTAL INDENTURE


Dated as of January 1, 2008


______________


Creating a Series of Securities Designated
5.75% Senior Convertible Notes due 2013

 

--------------------------------------------------------------------------------

 

SECOND SUPPLEMENTAL INDENTURE, dated as of January 1, 2008, between FORD MOTOR
COMPANY, a corporation duly organized and existing under the laws of the State
of Delaware (hereinafter sometimes called the “Company”), and THE BANK OF NEW
YORK (as successor trustee to JPMorgan Chase Bank), a corporation duly organized
and existing under the laws of the State of New York, as trustee (hereinafter
sometimes called the “Trustee”).


RECITALS OF THE COMPANY


WHEREAS, the Company and the Trustee have duly executed and delivered an
Indenture, dated as of January 30, 2002 (such indenture is hereinafter called
the “Indenture”), providing for the issuance from time to time of unsecured and
senior or subordinated debentures, notes or other evidences of indebtedness,
which may be convertible into or exchangeable for any securities of any person
(including the Company), to be issued in one or more series by the Company (the
“Securities”);


WHEREAS, pursuant to the terms of the Indenture, the Company desires to provide
for the establishment of a new series of Securities known as its 5.75% Senior
Convertible Notes due 2013 (the “Notes”) to be issued under the Indenture
initially in an aggregate principal amount of up to $3,334,000,000, which may be
authenticated and delivered as provided in the Indenture;


WHEREAS, the Company desires to supplement the provisions of the Indenture to
provide for the issuance of the Notes under the terms of the Indenture as
supplemented hereby;


WHEREAS, Section 9.01 of the Indenture expressly permits the Company and the
Trustee to enter into one or more indentures supplemental thereto for the
purpose of establishing the form or terms of Notes to be issued under the
Indenture without the consent of the Holders of any Outstanding Securities;


WHEREAS, for the purposes hereinabove recited, and pursuant to due corporate
action, the Company has duly determined to execute and deliver to the Trustee
the Second Supplemental Indenture; and


WHEREAS, all conditions and requirements necessary to make the Second
Supplemental Indenture a valid, legal and binding instrument in accordance with
its terms have been done and performed, and the execution and delivery hereof
have been in all respects duly authorized.


NOW, THEREFORE, in consideration of the premises, the Company and the Trustee
mutually covenant and agree as follows:

 
1

--------------------------------------------------------------------------------

 

ARTICLE ONE
Definitions


Section 1.01    All terms contained in the Second Supplemental Indenture shall,
except as specifically provided herein or except as the context may otherwise
require, have the meanings given to such terms in the Indenture.  In the event
of any inconsistency between the Indenture and the Second Supplemental
Indenture, the Second Supplemental Indenture shall govern. The words “herein,”
“hereof,” “hereunder,” and words of similar import shall refer to the Second
Supplemental Indenture.


Section 1.02.   Solely with respect to the Notes, the following definitions
shall be added to Section 1.01 of the Indenture and replace any existing
definitions (as applicable) in the Indenture, each in appropriate alphabetical
order. Unless the context otherwise requires, the following terms shall have the
following meanings:


“Adjustment Event” has the meaning set forth in Section 6.08 (n) of the Second
Supplemental Indenture.


“Applicable Price” means, in connection with a Designated Event, (1) if the
consideration paid to holders of Common Stock in connection with such
transaction consists exclusively of Cash, the amount of such Cash per share of
Common Stock, and (2) in all other cases, the average of the Closing Sale Prices
of Common Stock for the five consecutive Trading Days immediately preceding the
Effective Date of such Designated Event.


“Applicable Settlement Value” means, with respect to shares of Common Stock (as
subdivided, combined or reclassified), the greater of (1) the average of the
Closing Sale Prices per share of such Common Stock for the five consecutive
Trading Days immediately preceding the Purchase Date multiplied by 99% or (2)
$5.33 per share of such Common Stock (subject to adjustment on any date on which
the Conversion Rate of the Notes is adjusted. The adjusted amount shall equal
the amount immediately prior to such adjustment multiplied by a fraction the
numerator of which is the Conversion Rate in effect immediately prior to such
adjustment and the denominator of which is the Conversion Rate immediately
following such adjustment.)  In the case of a Designated Event in which the
shares of Common Stock have been, as of the Effective Date, converted into or
exchanged for the right to receive other securities, the “Applicable Settlement
Value” per security or per other unit shall be calculated as follows:


(i)           for securities that are traded on a U.S. national securities
exchange, the average of the Closing Sale Prices per security of such securities
for the five consecutive Trading Days immediately preceding the Purchase Date,
or


(ii)           for other consideration that Holders will have the right to
receive, the value per security or per other unit determined by the Company’s
Board of Directors in good faith.


“Business Day” means any day other than a Saturday or Sunday or other than a day
on which banking institutions in New York, New York are authorized or obligated
by law or executive order to close.

 
2

--------------------------------------------------------------------------------

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of the Company and all
warrants or options to acquire such capital stock.


“Cash” or “cash” means such coin or currency of the United States as at any time
of payment is legal tender for the payment of public and private debts.


“Change in Control” means either of the following:


(i)           more than 50% of the voting power of the Company’s Voting Stock
being held by a Person or Persons (other than Permitted Holders) who “act as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of securities” of the Company (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 (the
“Exchange Act”)); or


(ii)   Continuing Directors cease to constitute at least a majority of the
Company’s Board of Directors.
 
“Close of Business” means 5:00 p.m. New York City time.


“Closing Sale Price” means, as of any date, the last reported per share sales
price of a share of Common Stock or any other security on such date (or, if no
last sale price is reported, the average of the bid and ask prices or, if more
than one in either case, the average of the average bid and the average ask
prices on such date) as reported on The New York Stock Exchange, or if the
Common Stock or such other security is not listed on The New York Stock
Exchange, as reported by the principal U.S. national or regional exchange or
quotation system on which the Common Stock or such other security is then listed
or quoted; provided, however, that in the absence of such quotations, the Board
of Directors will make a good faith determination of the Closing Sale Price.


If during a period applicable for calculating Closing Sale Price, an issuance,
distribution, subdivision, combination or other transaction or event occurs that
requires an adjustment to the Conversion Rate pursuant to Section 6.08 of the
Second Supplemental Indenture, Closing Sale Price shall be calculated for such
period in a manner determined by the Company to appropriately reflect the impact
of such issuance, distribution, subdivision or combination on the price of the
Common Stock during such period.


“Common Stock” means the common stock, par value $0.01 per share, of the
Company, or such other capital stock into which the Company’s common stock is
reclassified or changed.  For the avoidance of doubt, the term “Common Stock”
shall not include the Class B Stock, par value $0.01 per share, of the Company.


“Continuing Director” means at any date, an individual (a) who is a member of
the Board of Directors of the Company on the date of the Second Supplemental
Indenture, (b) who has been elected as a member of the Board of Directors with a
majority of the total votes of Permitted Holders that were cast in such election
voted in favor of such member or (c) who has been nominated to be a member of
the Board of Directors by a majority of the other Continuing Directors then in
office.


“Conversion Agent” means initially the Trustee or such other office or agency
subsequently designated by the Company where Notes may be presented for
conversion.

 
3

--------------------------------------------------------------------------------

 

“Conversion Date” has the meaning set forth in Section 6.02(a) of the Second
Supplemental Indenture.


“Conversion Notice” has the meaning set forth in Section 6.02(a) of the Second
Supplemental Indenture.


“Conversion Obligation” has the meaning set forth in Section 6.03(a) of the
Second Supplemental Indenture.


 “Conversion Price” means at any time an amount equal to $1,000 principal amount
of Notes divided by the then current Conversion Rate.


“Conversion Rate” has the meaning set forth in Section 6.01(e) of the Second
Supplemental Indenture.


“Credit Agreement” means that certain Credit Agreement dated as of December 15,
2006 among the Company, the Subsidiary Borrowers from time to time parties
thereto, the banks and other financial institutions or other entities from time
to time parties thereto (the "Lenders"), and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.


 “Current Market Price” means the average of the Closing Sale Prices of the
Common Stock for each of the 10 consecutive Trading Days ending on the earlier
of the date in question and the day before the Ex-Date with respect to the
issuance or distribution requiring such computation.


“Designated Event” means any of the following:


(i)           more than 50% of the voting power of the Company’s Voting Stock
being held by a Person or Persons (other than Permitted Holders) who “act as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of securities” of the Company (within the
meaning of Section 13(d)(3) of the Exchange Act);


(ii)           more than 50% of the voting power of the Company’s Voting Stock
being held by a Person or Persons who “act as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities” of the Company (within the meaning of Section 13(d)(3)
of the Exchange Act), where such Person or Persons are Permitted Holders,
resulting in the Common Stock (or other securities or property into which the
Notes are then convertible) no longer being listed or approved for trading on
The New York Stock Exchange or listed or approved for trading or quoted on the
NASDAQ Global Market or on any other U.S. national securities exchange or other
similar market; or


(iii)           the Company consolidates or merges with or into another Person
(other than a subsidiary of the Company), or conveys, sells, transfers or leases
all or substantially all of the Company’s assets to another Person (other than a
subsidiary of the Company), or any Person (other than a subsidiary of the
Company) merges into or consolidates with the Company, and the Company’s
outstanding Common Stock is reclassified into, converted for or converted into
the right to receive any property or security, provided that no such transaction
shall constitute a Designated Event if Persons that beneficially own (as
determined in accordance with Rules 13d-3 and 13d-5 under the Exchange Act or
any successor provisions) Common Stock immediately prior to the transaction
beneficially own, directly or indirectly, common stock representing at least a
majority of the voting power of all the common stock of the surviving Person
after the transaction in substantially the same proportion as their voting power
immediately prior to the transaction.

 
4

--------------------------------------------------------------------------------

 


“Determination Date” has the meaning set forth in Section 6.08 (n) of the Second
Supplemental Indenture.


 “Effective Date” has the meaning set forth in Section 6.07(a) of the Second
Supplemental Indenture.


“Existing Debt Securities” means the senior unsecured notes of the Company
issued pursuant to the Existing Debt Indentures.


“Existing Debt Indentures” means collectively, (a) the indenture dated as of
February 15, 1992 between the Company and The Bank of New York, as trustee and
(b) the Indenture, as amended.


“Ex-Date” means, in connection with any dividend, issuance or distribution, the
first date on which the shares of Common Stock trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
dividend,  issuance or distribution.
 
“Ex-distribution trading” means, in connection with any dividend, issuance or
distribution, the first date on which the shares of Common Stock begin trading
on the applicable exchange or in the applicable market, regular way, without the
right to receive such issuance or distribution.
 
“Expiration Date” has the meaning set forth in Section 6.08 (a)(5) of the Second
Supplemental Indenture.


“Expiration Time” has the meaning set forth in Section 6.08 (a)(5) of the Second
Supplemental Indenture.


“Interest Payment Date” has the meaning set forth in Section 2.01 (4) of the
Second Supplemental Indenture.


“Legend” has the meaning set forth in Section 2.03 (a) of the Second
Supplemental Indenture.


 “Make-Whole Shares” has the meaning set forth in Section 6.07(a) of the Second
Supplemental Indenture.


“NASDAQ Global Market” means collectively the NASDAQ Global Select Market and
the NASDAQ Global Market.


“Permitted Holders” means holders of the Company’s Class B Stock on the date of
the Second Supplemental Indenture and such other holders of such Class B Stock
from time to time; provided that any such holder satisfies the qualification set
forth in clauses (i) through (vii) of subsection 2.2 of Article Fourth of the
Company’s restated certificate of incorporation as in effect on the date of the
Second Supplemental Indenture.

 
5

--------------------------------------------------------------------------------

 

 “Purchase Date” has the meaning set forth in Section 5.01(a) of the Second
Supplemental Indenture.


“Purchased Shares” has the meaning set forth in Section 6.08 (a)(5) of the
Second Supplemental Indenture.


“Purchase Notice” has the meaning set forth in Section 5.01(c) of the Second
Supplemental Indenture.


“Purchase Price” has the meaning set forth in Section 5.01(a) of the Second
Supplemental Indenture.


“Record Date” means, for purposes of Section 6.08 of the Second Supplemental
Indenture, with respect to (a) any dividend, distribution or other transaction
or event in which the holders of Common Stock have the right to receive any
Cash, securities or other property or in which Common Stock (or other applicable
security) is exchanged for or converted into any combination of Cash, securities
or other property, the date fixed for determination of holders of Common Stock
entitled to receive such Cash, securities or other property (whether such date
is fixed by the Board of Directors or by statute, contract or otherwise) or (b)
any subdivision or combination, the Business Day immediately preceding the
effective date of such subdivision or combination.


“Reference Property” has the meaning set forth in Section 6.09 of the Second
Supplemental Indenture.


“Regular Record Date” has the meaning set forth in Section 2.01 (4) of the
Second Supplemental Indenture.


“Securities Act” has the meaning set forth in Section 2.01 (12)(a) of the Second
Supplemental Indenture.


“Second Supplemental Indenture” means the Second Supplemental Indenture, dated
as of January 1, 2008, to the Indenture.


“Settlement Agreement” means the Settlement Agreement, dated March 28, 2008, as
amended, supplemented, replaced or otherwise altered from time to time, between
the Company, the International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America, and certain class representatives, on
behalf of the class of plaintiffs in (1) the class action of Int’l Union, UAW,
et al. v. Ford Motor Company, Civil Action No. 07-14845 (E.D. Mich. filed Nov.
9, 2007) and/or (2) the class action of Int’l Union, UAW, et al. v. Ford Motor
Company, Civil Action No. 05-74730, (E.D. Mich. July 13, 2006, aff’d) 497 F.3d
615 (6th Cir. 2007).  


“Trading Day” means (x) if the applicable security is listed on The New York
Stock Exchange, a day on which trades may be made thereon or (y) if the
applicable security is listed or admitted for trading on the American Stock
Exchange, The NASDAQ Global Market or another national securities exchange or
market, a day on which the American Stock Exchange, The NASDAQ Global Market or
such other national securities exchange or market is open for business or (z) if
the applicable security is not so listed, admitted for trading or quoted, any
Business Day.

 
6

--------------------------------------------------------------------------------

 

“Voting Stock” means Capital Stock having the right to vote for the election of
directors under ordinary circumstances.


Section 1.03.   Applicability. The provisions contained in the Second
Supplemental Indenture shall apply only to the Notes and not to any other series
of Securities issued under the Indenture and any covenants provided herein are
solely for the benefit of the Notes and not for the benefit of any other series
of Securities issued under the Indenture.




ARTICLE TWO
GENERAL TERMS AND CONDITIONS OF THE NOTES


Section 2.01. Terms.


Pursuant to Section 3.01 of the Indenture, the terms of the Notes shall be as
follows:


(1)           The Notes shall be senior in rank, and the title of the Notes is
“5.75% Senior Convertible Notes due 2013.”


(2)           The aggregate principal amount of Notes that may be authenticated
and delivered under the Indenture is initially limited to $3,334,000,000, except
for Notes authenticated and delivered upon registration of transfer of, or
exchange for, or in lieu of, other Notes pursuant to this Second Supplemental
Indenture.


(3)           The principal amount of the Notes shall be due and payable on
January 1, 2013.


(4)           Interest on the Notes will accrue at the rate of 5.75% per annum,
from January 1, 2008 until the principal thereof is paid or made available for
payment.  Interest shall be payable on January 1 and July 1 of each year (each,
an “Interest Payment Date”), commencing July 1, 2008, to the Persons in whose
name the Notes are registered at the Close of Business on the December 15 or
June 15, whether or not a Business Day, immediately preceding the relevant
Interest Payment Date (each, a “Regular Record Date”).  Interest on the Notes
shall be computed on the basis of a 360-day year comprised of twelve 30-day
months.  If interest or principal is payable on a day that is not a Business
Day, the Company shall make the payment on the next Business Day, and no
interest will accrue as a result of the delay in payment.


(5)           The principal of and interest, if any, on the Notes shall be
payable at the Corporate Trust Office of the Trustee.


(6)           Prior to January 1, 2011, the Notes are not redeemable at the
option of the Company.  Starting on January 1, 2011 and on any Business Day
thereafter, in accordance with the Indenture, including, without limitation,
Article Eleven of the Indenture, and the Second Supplemental Indenture, the
Company may redeem all or any portion of the Notes, for Cash, at once or from
time to time, upon at least 30 and not more than 60 days’ notice, which shall be
an irrevocable notice, at a redemption price equal to (x) 100% of the principal
amount to be redeemed, together with accrued and unpaid interest thereon, up to,
but not including, the Redemption Date (subject to the right of Holders on the
relevant Regular Record Date to receive interest due on the relevant Interest
Payment Date) and (y) the Make-whole Redemption Payment, if any, payable in
accordance with Section 4.02.

 
7

--------------------------------------------------------------------------------

 

(7)           (a) Subject to the terms and conditions of the Indenture and the
Second Supplemental Indenture, including, without limitation, Article Five of
the Second Supplemental Indenture, Holders shall have the right to require the
Company to repurchase any outstanding Notes for shares of Common Stock (or such
other consideration into which the shares of Common Stock have been converted or
exchanged in connection with such Designated Event) upon a Designated Event.


(b) Subject to the terms and conditions of the Indenture and the Second
Supplemental Indenture, including, without limitation, Article Five of the
Second Supplemental Indenture, Holders shall have the right to require the
Company to repurchase for Cash any outstanding Notes upon a Change in Control.


(8)           The Notes are not entitled to any sinking fund or analogous
reserve.


(9)           The Notes shall be issuable in denominations of $1,000 and
integral multiples thereof.


(10)           The Securities Registrar, authenticating agent, Conversion Agent
and Paying Agent for the Notes shall initially be the Trustee.


(11)           Payments of principal and interest on the Notes shall be made in
cash.


(12)           (a)           The Notes will be initially issued in physical
definitive form and represented by a single registered Note substantially in the
form attached hereto as Exhibit A, delivered to Ford – UAW Holdings LLC.  Except
as provided below, the Notes are issuable only in definitive registered form
without coupons in denominations of $1,000 and any integral multiple
thereof.  Subject to certain limitations set forth in this Second Supplemental
Indenture, the Notes are exchangeable for a like aggregate principal amount of
Notes of different authorized denominations as requested by the Holder
surrendering the same.  In the event that a registration statement is filed with
the Commission registering the Securities under the Securities Act of 1933, as
amended (the "Securities Act"), or at any other time selected by the Company,
the Notes in certificated form may be presented to the Trustee by the Holders of
the Notes in exchange for one or more Global Securities in an aggregate
principal amount up to the aggregate principal amount of all outstanding Notes,
to be registered in the name of the Depository, or its nominee, and delivered by
the Trustee to the Depository, or its custodian, for crediting to the accounts
of its participants pursuant to the procedures of the Depository.  The Company
upon any such presentation shall execute a Global Security in such aggregate
principal amount and deliver the same to the Trustee for authentication and
delivery in accordance with the Indenture.

 
8

--------------------------------------------------------------------------------

 

(b)           In the event that the Notes in definitive registered form have
been exchanged for one or more Global Securities as provided in the preceding
paragraph, upon the occurrence of an event described in Section 2.05(c) of the
Indenture, the Holder of such Global Security shall surrender such Global
Security to the Trustee for cancellation whereupon, in accordance with said
Section 2.05(c), the Company will execute and the Trustee will authenticate and
deliver Notes in definitive registered form without coupons, in denominations of
$1,000 and any integral multiple thereof, and in an aggregate principal amount
equal to the aggregate principal amount of such Global Security in exchange for
such Global Security.


(c)           Notwithstanding any other provision of the Indenture or
this  Second Supplemental Indenture, so long as the Notes are in the form of
Global Securities, the parties to the Indenture and the Second Supplemental
Indenture and the Holders of such Securities shall be bound at all times by the
applicable procedures of the Depository.


(13)           The Notes shall be convertible at the option of the Holders in
accordance with the terms and conditions set forth in Article Six of the Second
Supplemental Indenture.


Section 2.02.   The Notes and the Trustee’s certificate of authentication to be
borne by such Notes shall be substantially in the form set forth in Exhibit A to
the Second Supplemental Indenture.  The terms and provisions contained in the
form of Notes attached as Exhibit A hereto shall constitute, and are hereby
expressly made, a part of the Second Supplemental Indenture and, to the extent
applicable, the Company and the Trustee, by their execution and delivery of the
Second Supplemental Indenture, expressly agree to such terms and provisions and
to be bound thereby.


Section 2.03.  Restrictive Legends.


(a)           If Notes are issued upon the transfer, exchange or replacement of
Notes subject to restrictions on transfer and bearing the legends substantially
in the form of that set forth on the form of Note attached hereto as Exhibit A
setting forth such restrictions (collectively, the “Legend”), or if a request is
made to remove the Legend on a Note, the Notes so issued shall bear the Legend,
or the Legend shall not be removed, as the case may be, unless there is
delivered to the Company and the Security Registrar such satisfactory evidence,
which shall include an opinion of counsel, as may be reasonably required by the
Company and the Security Registrar, that neither the Legend nor the restrictions
on transfer set forth therein are required to ensure that transfers thereof
comply with the provisions of Rule 144 under the Securities Act or that such
Notes are not “restricted” within the meaning of Rule 144 under the Securities
Act.   Upon (i) provision of such satisfactory evidence or (ii) notification by
the Company to the Trustee and Security Registrar of the sale of such Note
pursuant to a registration statement that is effective at the time of such sale,
the Trustee, at the written direction of the Company, shall authenticate and
deliver a Note that does not bear the Legend.   If the Legend is removed from
the face of a Note and the Note is subsequently held by an Affiliate of the
Company, the Legend shall be reinstated.   Any shares of Common Stock issued
upon conversion of Notes that bear the Legend shall bear a restricted legend
substantially identical to the Legend unless otherwise required by applicable
law.

 
9

--------------------------------------------------------------------------------

 

Nothing in this Second Supplemental Indenture or in the Notes shall prohibit the
sale or other transfer of any Notes (including beneficial interests in the
Global Securities) to the Company or any of its subsidiaries.


(b)           Subject to the succeeding paragraph, every Note shall be subject
to the restrictions on transfer provided in the Legend including the delivery of
a certification or an opinion of counsel as set forth in the Legend, if so
requested by the Company or the Security Registrar.  Whenever any Security
bearing the Legend is presented or surrendered for registration of transfer or
for exchange for a Security registered in a name other than that of the Holder,
such Security must be accompanied by a certificate in substantially the form set
forth in the Assignment Form in Exhibit A attached hereto, dated the date of
such surrender and signed by the Holder of such Security, as to compliance with
such restrictions on transfer.  The Security Registrar shall not be required to
accept for such registration of transfer or exchange any Security not so
accompanied by a properly completed certificate.


(c)        Beneficial interests in any Global Security bearing the Legend shall
be subject to restrictions on transfer comparable to those set forth therein to
the extent required by the Securities Act.  Beneficial interests in the Global
Security bearing the Legend may be transferred to persons who take delivery
thereof in the form of a beneficial interest in the Global Securities bearing
the Legend or Global Securities not bearing the Legend in accordance with the
transfer restrictions set forth in the Legend.  To the extent required to comply
with the Securities Act and any applicable procedures of the Depository,
transfers of an interest in the Global Securities bearing the Legend to Global
Securities not bearing the Legend shall be accompanied by a certificate in
substantially the form set forth in the Assignment Form in Exhibit A attached
hereto.


(d)           The restrictions imposed by the Legend upon the transferability of
any Note shall cease and terminate when such Note has been sold pursuant to an
effective registration statement under the Securities Act or transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or, if earlier, upon the expiration of the holding period applicable to
sales thereof under Rule 144 under the Securities Act (or any successor
provision).  Any Note as to which such restrictions on transfer shall have
expired in accordance with their terms or shall have terminated may, upon a
surrender of such Note for exchange to the Security Registrar in accordance with
the provisions of this Section 2.03 (accompanied, in the event that such
restrictions on transfer have terminated by reason of a transfer in compliance
with Rule 144 or any successor provision, by an opinion of counsel having
substantial experience in practice under the Securities Act and otherwise
reasonably acceptable to the Company, addressed to the Company and the Security
Registrar and in form acceptable to the Company, to the effect that the transfer
of such Note has been made in compliance with Rule 144 or such successor
provision), be exchanged for a new Note, of like tenor and aggregate principal
amount, which shall not bear the restrictive Legend.  The Company shall inform
the Trustee of the effective date of any registration statement registering the
Notes under the Securities Act.  The Trustee and the Security Registrar shall
not be liable for any action taken or omitted to be taken by it in good faith in
accordance with the aforementioned opinion of counsel or registration
statement.  This section 2.03(d) shall not apply to the restrictive legend to be
borne by the shares of Common Stock received upon conversion of the Notes as
described in Section 6.01(h) of this Second Supplemental Indenture.

 
10

--------------------------------------------------------------------------------

 

(e)           As used in the preceding two paragraphs of this Section 2.03, the
term “transfer” encompasses any sale, pledge, transfer, hypothecation or other
disposition of any Note.




ARTICLE THREE
AMENDMENTS TO INDENTURE SECTIONS


The following amendments to the Indenture shall apply only to the Notes and not
to any other series of Securities issued under the Indenture and shall be
effective for so long as any Notes remain Outstanding.  The Indenture is amended
by the Second Supplemental Indenture solely with respect to the Notes, as
follows:


Section 3.01.  Amendments to Article Five.


(a)           Solely with respect to the Notes, Section 5.01 of the Indenture
shall be amended and restated in its entirety by inserting the following in lieu
thereof:


“SECTION 5.01.  Events of Default.  “Event of Default”, wherever used in the
Indenture or the Second Supplemental Indenture with respect to the Notes, shall
mean any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):


(1)           default in the payment of any interest upon any Note when it
becomes due and payable, and continuance of such default for a period of 30
days; or


(2)           default in the payment of the principal of (or premium, if any,
on), Purchase Price or Redemption Price of any Note at Maturity, and continuance
of such default for five Business Days; or


(3)           failure by the Company to provide notice of a Change of Control in
accordance with the terms of Article Five of the Second Supplemental Indenture;
or


(4)           default in the performance, or breach, of any covenant or warranty
of the Company in the Indenture or the Second Supplemental Indenture (other than
a covenant or warranty a default in whose performance or whose breach is
elsewhere in this Section specifically dealt with or which has expressly been
included in the Indenture solely for the benefit of a series of Securities other
than the Notes), and continuance of such default or breach for a period of 90
days (subject to reduction pursuant to Section 7.03(a) of the Indenture as
amended by the Second Supplemental Indenture if the 15-day period referred to
therein has been extended as provided therein) after there has been given, by
registered or certified mail, to the Company by the Trustee or to the Company
and the Trustee by the Holders of at least 25% in principal amount of the
Outstanding Notes a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or

 
11

--------------------------------------------------------------------------------

 

(5)           the entry by a court having jurisdiction in the premises of (A) a
decree or order for relief in respect of the Company in an involuntary case or
proceeding under the National Bankruptcy Act or any other similar Federal or
State law or (B) a decree or order adjudging the Company a bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company under any
applicable Federal or State law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of the property of the Company, or ordering
the winding up or liquidation of the affairs of the Company, and the continuance
of any such decree or order for relief or any such other decree or order
unstayed and in effect for a period of 90 consecutive days; or


(6)           the commencement by the Company of a voluntary case or proceeding
under the National Bankruptcy Act or any other similar Federal or State law or
of any other case or proceeding to be adjudicated a bankrupt or insolvent, or
the consent by the Company to the entry of a decree or order for relief in
respect of the Company in an involuntary case or proceeding under the National
Bankruptcy Act or any other similar Federal or State law or to the commencement
of any bankruptcy or insolvency case or proceeding against the Company, or the
filing by the Company of a petition or answer or consent seeking reorganization
or relief under any applicable Federal or State law, or the consent by the
Company to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or similar official of the Company or of any substantial part of the property of
the Company, or the making by the Company of an assignment for the benefit of
creditors, or the admission by the Company in writing of its inability to pay
its debts generally as they become due; or


(7)           default in the delivery when due of all shares of Common Stock and
any Cash payable upon conversion with respect to the Notes, which default
continues for 15 days; or


(8)           failure to comply with the Company’s payment obligations under the
Settlement Agreement for a period of 15 Business Days after the date on which
written notice of such failure, requiring the Company to remedy the same, shall
have been given to the Company by the committee that administers the New VEBA,
unless, within such 15 Business Day period, the Company remedies the failure to
comply with its payment obligations under the Settlement Agreement by paying the
amount then in default plus accrued interest on such amount at the rate of 9%
per annum; provided that an Event of Default shall not arise under this clause
(8) with respect to any portion of the principal amount of any Notes  that is
held or beneficially owned by any Person other than the New VEBA. ”
 
(b)           Solely with respect to the Notes, Section 5.02 of the Indenture
shall be amended and restated in its entirety by inserting the following in lieu
thereof:

 
12

--------------------------------------------------------------------------------

 

“SECTION 5.02.  Acceleration of Maturity; Rescission and Annulment.  If an Event
of Default, other than pursuant to Section 5.01(5) and (6) of the Indenture,
with respect to the Notes occurs and is continuing, then in every such case the
Trustee or the Holders of not less than 25% in principal amount of the
Outstanding Notes of this series may declare the principal amount of all of the
Notes plus accrued and unpaid interest, if any, on the Notes accrued through the
date of such declaration to be due and payable immediately, by a notice in
writing to the Company (and to the Trustee if given by Holders), and upon any
such declaration such principal amount and accrued interest shall become
immediately due and payable. In the case of Events of Default occurring under
Sections 5.01(5) and (6) of the Indenture, the principal amount of the Notes
plus accrued and unpaid interest, if any, accrued thereon through the occurrence
of such event shall automatically become and be immediately due and payable.


At any time after such a declaration of acceleration with respect to the Notes
has been made or occurred and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter in this Article
provided, the Holders of a majority in principal amount of the Outstanding Notes
of this series, by written notice to the Company and the Trustee, may waive all
defaults and rescind and annul such declaration and its consequences if:


(1)           the Company has paid or deposited with the Trustee a sum
sufficient to pay:


(A)           all overdue interest on all Notes,


(B)           the principal of (and premium, if any, on) any Notes which have
become due otherwise than by such declaration of acceleration and interest
thereon at the rate or rates prescribed therefor in the Notes,


(C)           to the extent that payment of such interest is enforceable under
applicable law, interest upon overdue interest to the date of such payment or
deposit at the rate or rates prescribed therefor in the Notes or, if no such
rate or rates are so prescribed, at the rate borne by the Notes during the
period of such default, and


(D)           all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel;


and


(2)           all Events of Default with respect to Notes, other than the
non-payment of the principal of Notes and accrued interest which have become due
solely by such declaration of acceleration, have been cured or waived as
provided in Section 5.13 of the Indenture.


No such waiver or rescission and annulment shall affect any subsequent default
or impair any right consequent thereon.”

 
13

--------------------------------------------------------------------------------

 

Section 3.02.   Amendment to Article Seven.


(a)           Solely with respect to the Notes, Section 7.03(a) of the Indenture
shall be amended and restated in its entirety by inserting the following text in
lieu thereof:


“(a)           The Company covenants and agrees to furnish to the Trustee copies
of the Company’s annual reports on Form 10-K (or any successor form) and the
Company’s quarterly reports on Form 10-Q (or any successor form) within 15 days
after the Company shall be required to file the same with the Commission;
provided that if the Company is not required to file such reports with the
Commission, then within 15 days after the Company would be required to file
these reports with the Commission if the Company had a security listed on a U.S.
national securities exchange.  Such 15-day period shall automatically be
extended to the earlier of (a) the date that is five days prior to the date of
the occurrence of any event of default (or any comparable term) under any of the
Company’s Existing Debt Securities (other than the Notes) as a result of the
Company’s failure to provide annual or quarterly financial statements to the
extent required under the related indenture and (b) in the case of audited
annual financial statements, within 240 days after the end of the Company’s
fiscal year, and in the case of unaudited quarterly financial statements, within
220 days after the end of the respective quarters for each of the first three
quarterly periods of each fiscal year of the Company.  If the period for filing
any report is automatically extended for 85 or more days as described above,
then the 90 day cure period for the Company’s failure to comply with the
Company’s obligation to file such report shall be reduced to 5 days. If,
however, in connection with an event of default under the Company’s Existing
Debt Securities (other than the Notes), the period for filing such report is
automatically extended for less than 85 days, then the number of days in such
cure period shall be reduced to equal the number by which 90 exceeds the number
of days of such extension.  It is understood and agreed that failure to comply
with Section 314(a) of the TIA (or any successor provision thereto) shall not
constitute a default or breach for purposes of Section 5.01(4) of the Indenture
as amended by the Second Supplemental Indenture and, therefore, shall not permit
Holders of Notes in such case to declare the principal amount of the Notes to be
due and payable immediately pursuant to Section 5.02 of the Indenture as amended
by the Second Supplemental Indenture.”


Section 3.03.   Amendment to Article Nine.


(a)           Solely with respect to the Notes, Section 9.01(2) of the Indenture
shall be amended and restated in its entirety by replacing current clause (2)
with the following text:


“(2)           to add to the covenants of the Company for the benefit of the
Holders of Notes or to surrender any right or power herein conferred upon the
Company or to make other changes which would not adversely affect the interests
of the Holders of the Notes in any material respect; or”


(b)           Solely with respect to the Notes, Section 9.01 of the Indenture
shall be amended by deleting the period following clause (10) and replacing it
with “; or” and inserting the following:


“(11)  to comply with the rules of any applicable securities depositary; or

 
14

--------------------------------------------------------------------------------

 

 (12)        to add any guarantor with respect to the Notes.”


(c)           Solely with respect to the Notes, Section 9.02 of the Indenture
shall be amended by replacing the first paragraph with the following:


“With the consent of the Holders of not less than a majority in principal amount
of the Outstanding Notes of this series, by Act of said Holders delivered to the
Company and the Trustee, the Company, when authorized by a Board Resolution, and
the Trustee may, from time to time and at any time, enter into an indenture or
indentures supplemental hereto (which shall conform to the provisions of the TIA
as in force at the date of execution thereof) for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of any supplemental indenture or of modifying in any manner
the rights of the Holders of the Notes; provided, however, that no such
supplemental indenture shall, without the consent of each Holder of Outstanding
Notes affected thereby:


 
(i)
change the Stated Maturity of the principal of (or premium, if any, on), or any
installment of principal of or interest, if any, on, any Note;



 
(ii)
reduce the principal amount or premium, if any, payable at Maturity or upon
repurchase or redemption of any Note, or reduce the interest rate of any Note;



 
(iii)
make any change that adversely affects the conversion rights or the Conversion
Rate of any Note;



 
(iv)
make any change that adversely affects the right of a Holder to require the
Company to repurchase any Note;



 
(v)
impair the right of any Holder of Outstanding Notes to convert or receive
payment of principal and interest with respect to any Note or the right to
institute suit for the enforcement of any payment with respect to, or conversion
of, any Note;



 
(vi)
change the place or currency of payment of principal or interest in respect of
any Note;



 
(vii)
change the amendment provisions which require each Holder’s consent; or



 
(viii)
reduce the aforesaid percentage in principal amount of the Notes required for
any such supplemental indenture.


 
15

--------------------------------------------------------------------------------

 

ARTICLE FOUR
REDEMPTION AT THE OPTION OF THE COMPANY


Section 4.01.  Redemption at the Option of the Company.  Prior to January 1,
2011, the Notes are not redeemable at the option of the Company.  Starting on
January 1, 2011 and on any Business Day thereafter, in accordance with the
Indenture, including, without limitation, Article Eleven of the Indenture, and
the Second Supplemental Indenture, the Company may redeem all or any portion of
the Notes, for Cash, at once or from time to time, upon at least 30 and not more
than 60 days’ notice, which shall be an irrevocable notice, at a redemption
price equal to 100% of the principal amount to be redeemed, together with (i)
accrued and unpaid interest thereon, up to, but not including, the Redemption
Date (subject to the right of Holders on the relevant Regular Record Date to
receive interest due on the relevant Interest Payment Date), and (ii) the
Make-whole Redemption Payment, if any, payable in accordance with Section 4.02.


Section 4.02.  Make-Whole Redemption Payment upon Redemption.  Subject to the
terms and conditions of this Section 4.02, if the Company redeems all or a
portion of the Notes, the Company shall pay to the Holder of such Notes so
redeemed the Make-whole Redemption Payment as described below.  The Make-whole
Redemption Payment shall be an amount in cash equal to the present value,
discounted at 9%, to the Redemption Date of the Remaining Cash Flow Payments (as
defined below) due on the portion of the Notes redeemed.  The "Remaining Cash
Flow Payments" means an amount equal to the excess, if any, of (i) the aggregate
of the interest payments that would have been payable on the portion of the
Notes redeemed (if such portion of the Notes had not been redeemed) to January
1, 2013 over (ii) the aggregate dividend payments (determined based on the
annual dividend rate in effect at the Redemption Date, if any) that would have
been paid during such period from the Redemption Date to January 1, 2013 on the
number of shares of Common Stock into which the portion of the Notes to be
redeemed is convertible at the Conversion Rate in effect on the Redemption Date.


Notwithstanding the foregoing, the Company shall not be required to make any
Make-whole Redemption Payment if on the Redemption Date the average of the
Closing Sale Price of Common Stock for the five consecutive Trading Days
immediately preceding but not including such Redemption Date is equal to or
greater than the Measurement Price set forth in the table below (as adjusted as
described below):

 
16

--------------------------------------------------------------------------------

 


Redemption Date
Measurement Price
January 1, 2011
$16.19
January 1, 2012
$17.17
January 1, 2013
$18.26





If the actual Redemption Date is between two Redemption Dates in the table
above, then the applicable Measurement Price for determining whether the Company
must make a Make-whole Redemption Payment shall be determined by a straight-line
interpolation between the Measurement Price set forth for the Redemption Date
referenced above next preceding the actual Redemption Date and the Measurement
Price set forth above for the Redemption Date next succeeding the actual
Redemption Date, based on a 365-day year.


The Measurement Prices set forth in the table above shall be adjusted as of any
date on which the Conversion Rate of the Notes is adjusted.  The adjusted
Measurement Prices will equal the Measurement Price set forth in the table
multiplied by a fraction, the numerator of which is the Conversion Rate in
effect immediately prior to the adjustment giving rise to the Measurement Price
adjustment and the denominator of which is the Conversion Rate as so adjusted.


The Company shall be responsible for making all calculations or determinations
regarding the Make-whole Redemption Payment, including, but not limited to,
whether or not such payment shall be made and the amount of any such
payment.  The Trustee shall have no duty or obligation to calculate, verify or
confirm any of the calculations or determinations made by the Company under this
Article IV.




ARTICLE FIVE
OFFER TO REPURCHASE UPON A DESIGNATED EVENT OR CHANGE IN CONTROL


Section 5.01. Offer to Repurchase Upon a Designated Event or Change in Control.


(a)           If there shall have occurred a Designated Event or Change in
Control, each Holder shall have the right, at such Holder’s option, to require
the Company to purchase all or any portion of such Holder’s Notes not previously
repurchased or called for redemption in integral multiples of $1,000 principal
amount on a date selected by the Company as specified below (the “Purchase
Date”), at a purchase price equal to 100% of the principal amount of the Notes
to be purchased, plus accrued and unpaid interest to, but not including, the
Purchase Date (the “Purchase Price”), subject to satisfaction by or on behalf of
the Holder of the requirements set forth in Section 5.01(c) of the Second
Supplemental Indenture; provided that if the Purchase Date is after a Regular
Record Date and on or prior to the Interest Payment Date to which it relates,
interest accrued to such Interest Payment Date will be paid to Holders of the
Notes as of the preceding Regular Record Date.  With respect to any event that
is a Change in Control, the Company shall pay the Purchase Price in Cash.  With
respect to any Designated Event that is not a Change in Control, the Company
shall pay the Purchase Price in shares of Common Stock (or such other
consideration into which the shares of Common Stock have been converted or
exchanged in connection with such Designated Event) as provided in Section
5.03(b) of the Second Supplemental Indenture below.

 
17

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Holders will not have the right to require the
Company to repurchase the Notes in connection with a Designated Event or Change
in Control, and the Company shall not be required to deliver a notice of such
Designated Event or Change in Control incidental thereto, if:


(i)           the Closing Sale Price of Common Stock for any five Trading Days
within the period of ten consecutive Trading Days ending immediately after the
later of the Change in Control or Designated Event or the public announcement
thereof, in the case of an acquisition of Capital Stock or resulting from a
change in Continuing Directors, or the period of ten consecutive Trading Days
ending immediately before the Change in Control or Designated Event, in the case
of a merger, consolidation or asset sale, equals or exceeds 105% of the
Conversion Price of the Notes in effect on each of those five Trading Days; or


(ii)           at least 90% of the consideration, excluding Cash payments for
fractional shares of Common Stock and Cash payments made pursuant to dissenters’
appraisal rights, in a transaction otherwise constituting a Change in Control or
Designated Event consists of shares of common stock, depositary receipts or
other certificates representing common equity interests traded on a U.S.
national securities exchange, or will be so traded immediately following such
transaction, and as a result of such transaction the Notes become convertible
solely into such consideration.


(b)           Within 30 days after the occurrence of a Designated Event or
Change in Control, the Company shall mail a written notice of such Designated
Event or Change in Control, as the case may be, by first-class mail to the
Trustee and to each Holder at its address shown in the Security Register (and to
beneficial owners as required by applicable law). The notice shall include a
form of Purchase Notice to be completed by the Holder and shall state:


(i)           briefly, the events causing, and the effective date of, such
Designated Event or Change in Control, as the case may be, giving rise to the
purchase right at the option of the Holder;


(ii)           the date by which the Purchase Notice pursuant to this
Section 5.01 must be given;


(iii)           the Purchase Price, and that the Purchase Price will be paid in
Cash, in the case of a Change in Control, or shares of Common Stock (or such
other consideration into which the shares of Common Stock have been converted or
exchanged in connection with such Designated Event) in the case of a Designated
Event that is not a Change in Control;

 
18

--------------------------------------------------------------------------------

 

(iv)           the Purchase Date, which date shall be the 30th Business Day
after the date of such notice;


(v)           the name and address of the Paying Agent and the Conversion Agent;


(vi)           the then-current Conversion Rate and any adjustments thereto;


(vii)           that Notes with respect to which a Purchase Notice has been
given by the Holder may not be converted pursuant to Article 5 of the Second
Supplemental Indenture;


(viii)         briefly, the procedures a Holder must follow to exercise its
rights under this Section 5.01;


(ix)           that Notes must be surrendered to the Paying Agent to collect
payment of the Purchase Price;


(x)           that the Purchase Price for any Note as to which a Purchase Notice
has been duly given, will be paid on or prior to the first Business Day
following the later of the Purchase Date and the time of surrender of such Note;


(xi)           that, unless the Company defaults in making payment of such
Purchase Price and interest due, if any, interest on Notes surrendered for
purchase will cease to accrue on and after the Purchase Date; and


(xii)           the CUSIP number of the Notes, if any.


(c)           A Holder may exercise its rights specified in Section 5.01(a) of
the Second Supplemental Indenture by delivery of an irrevocable written notice
of purchase (a “Purchase Notice”) to the Paying Agent at any time prior to the
Close of Business on the Purchase Date, stating:


(i)           the certificate number of the Note which the Holder will deliver
to be purchased, if Certificated Notes have been issued, or notice compliant
with the relevant Depository procedures if the Notes are not certificated;


(ii)           the portion of the principal amount of the Note which the Holder
will deliver to be purchased, which portion must be $1,000 or an integral
multiple thereof; and


(iii)           that such Note shall be purchased pursuant to the terms and
conditions specified in Article 5 of the Second Supplemental Indenture.


The delivery of such Note to the Paying Agent prior to, on or after the Purchase
Date (together with all necessary endorsements) at the offices of the Paying
Agent shall be a condition to the receipt by the Holder of the Purchase Price
therefor; provided, however, that such Purchase Price shall be so paid pursuant
to this Section 5.01 only if the Note so delivered to the Paying Agent shall
conform in all respects to the description thereof set forth in the related
Purchase Notice.

 
19

--------------------------------------------------------------------------------

 

The Company shall purchase from the Holder thereof, pursuant to this
Section 5.01, a portion of a Note if the principal amount of such portion is
$1,000 or an integral multiple of $1,000. Provisions of the Indenture and the
Second Supplemental Indenture that apply to the purchase of all of a Note also
apply to the purchase of such portion of such Note.


Any purchase by the Company contemplated pursuant to the provisions of this
Section 5.01 shall be consummated by the delivery of the consideration to be
received by the Holder on or prior to the first Business Day following the later
of the Purchase Date and the time of delivery of the Note to the Paying Agent in
accordance with this Section 5.01.


The Paying Agent shall promptly notify the Company of the receipt by it of any
Purchase Notice.


Section 5.02. Effect of Purchase Notice. Upon receipt by the Paying Agent of the
Purchase Notice specified in Section 5.01(c) of the Second Supplemental
Indenture, the Holder of the Note in respect of which such Purchase Notice was
given shall thereafter be entitled to receive solely the Purchase Price with
respect to such Note. Such Purchase Price shall be paid to such Holder, subject
to receipt of funds by the Paying Agent, on or prior to the first Business Day
following the later of (x) the Purchase Date with respect to such Note (provided
the conditions in Section 5.01(c) of the Second Supplemental Indenture have been
satisfied) and (y) the time of delivery of such Note to the Paying Agent by the
Holder thereof in the manner required by Section 5.01(c) of the Second
Supplemental Indenture. Notes in respect of which a Purchase Notice has been
given by the Holder thereof may not be converted pursuant to Article 5 of the
Second Supplemental Indenture on or after the date of the delivery of such
Purchase Notice.


Section 5.03. Deposit of Purchase Price. (a) Prior to 11:00 a.m. (New York City
time) on or prior to the first Business Day following the Purchase Date in
connection with a Change in Control, the Company shall deposit with the Trustee
or with the Paying Agent (or, if the Company or a Subsidiary or an Affiliate of
either of them is acting as the Paying Agent, shall segregate and hold in trust
as provided in Section 10.03 of the Indenture) an amount of money (in
immediately available funds if deposited on such Business Day) sufficient to pay
the aggregate Purchase Price of all the Notes or portions thereof which are to
be purchased as of the Purchase Date.


If the Trustee or the Paying Agent holds money sufficient to pay the Purchase
Price of a Note on the first Business Day following the Purchase Date in
accordance with the terms hereof, then, immediately after the Purchase Date, the
Note to be repurchased will cease to be outstanding, interest on such Note will
cease to accrue, whether or not the Note is delivered to the Trustee or the
Paying Agent, and all other rights of the Holder shall terminate, other than the
right to receive the Purchase Price upon delivery of the Note.


(b)           Prior to 11:00 a.m. (New York City time) on or prior to the first
Business Day following the Purchase Date in connection with a Designated Event
that is not a Change in Control, the Company shall deposit with the Trustee or
with the Paying Agent a number of shares of Common Stock (or other consideration
into which the shares of Common Stock have been converted in connection with the
Designated Event) calculated in accordance with the formula set forth below
sufficient to pay the aggregate Purchase Price of all the Notes or portions
thereof which are to be purchased as of the Purchase Date.  In the event that
holders of Common Stock have the opportunity to elect the form of consideration
to be received in the transaction constituting a Designated Event, the type and
amount of consideration that Holders of Notes will receive upon purchase will be
deemed to be the weighted average of the type and amount of consideration
received by holders of Common Stock as a result of such transaction.

 
20

--------------------------------------------------------------------------------

 

The number of shares of Common Stock (or amount of other consideration) to be
delivered upon purchase in connection with such a Designated Event shall be
determined as follows:



 
Purchase Price
 
Applicable Settlement Value





The Company will not issue fractional shares of Common Stock (or transfer any
fractional interests in any other consideration).  The Company shall pay cash
for all fractional shares of Common Stock (or fractional interests in any other
consideration) (calculated on an aggregate basis for Notes delivered for
purchase by any Holder) based on the Applicable Settlement Value.


All shares of Common Stock that may be issued upon purchase of Notes shall upon
issuance be fully paid and nonassessable by the Company and free from all taxes,
liens and charges with respect to the issue thereof.


If the Trustee or the Paying Agent holds shares of Common Stock (or other
consideration) sufficient to pay the Purchase Price of a Note on the first
Business Day following the Purchase Date in accordance with the terms hereof,
then, immediately after the Purchase Date, the Note to be repurchased will cease
to be outstanding, interest on such Note will cease to accrue, whether or not
the Note is delivered to the Trustee or the Paying Agent, and all other rights
of the Holder shall terminate, other than the right to receive the Purchase
Price upon delivery of the Note.


Section 5.04. Notes Purchased In Part. Any Note which is to be purchased only in
part shall be surrendered at the office of the Paying Agent (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or such Holder’s attorney duly authorized in writing) and
the Company shall execute and the Trustee shall authenticate and deliver to the
Holder of such Note, without service charge, a new Note or Notes, of any
authorized denomination as requested by such Holder in aggregate principal
amount equal to, and in exchange for, the portion of the principal amount of the
Note so surrendered that is not purchased.


Section 5.05. Covenant To Comply With Securities Laws Upon Repurchase of Notes.
When complying with the provisions of this Article Five, and subject to any
exemptions available under applicable law, the Company shall:

 
21

--------------------------------------------------------------------------------

 

(a)           comply in all material respects with the applicable provisions of
Rule 13e-4 and Rule 14e-1 (or any successor provision and any other issuer
tender offer rules) under the Exchange Act, as then applicable;


(b)            file the related Schedule TO (or any applicable successor
schedule, form or report) if then required, or any other then required schedule,
form or report, under the Exchange Act; and


(c)           otherwise comply with all federal and state securities laws.


To the extent that the provisions of any securities laws or regulations conflict
with the provisions of Article Five of the Second Supplemental Indenture, the
Company’s compliance with such laws and regulations shall not in and of itself
cause a breach of its obligations under Article Five of the Second Supplemental
Indenture.


Section 5.06. Repayment to the Company. The Trustee and the Paying Agent shall
return to the Company any cash or other property that remains unclaimed for two
years, subject to applicable unclaimed property law, together with interest, if
any, thereon held by them for the payment of the Purchase Price; provided
however, that to the extent that the aggregate amount of cash or other property
deposited by the Company pursuant to Section 5.03 of the Second Supplemental
Indenture exceeds the aggregate Purchase Price of the Notes or portions thereof
which the Company is obligated to purchase as of the Purchase Date, then on the
Business Day following the Purchase Date, the Trustee or Paying Agent, as
applicable, shall return any such excess to the Company. Thereafter, any Holder
entitled to payment must look to the Company for payment as general creditors,
unless an applicable abandoned property law designates another Person.




ARTICLE SIX
CONVERSION OF SECURITIES


Section 6.01. Right to Convert.


(a)           Subject to and upon compliance with the provisions of the Second
Supplemental Indenture, a Holder shall have the right, at any time and from time
to time, to convert any Note or any portion of the principal amount thereof
which is an integral multiple of $1,000, into duly authorized, fully paid and
nonassessable shares of Common Stock, at the Conversion Rate in effect at the
time of conversion at any time prior to the Close of Business on the Trading Day
immediately preceding the Stated Maturity of the Notes, subject to prior
redemption or repurchase of the Notes.   Except as provided in clause (b) below,
upon any such conversion by a Holder, the Company shall pay to the Holder all
accrued and unpaid interest to the date of conversion in cash.


(b)           Upon conversion of a Note during the period from the Close of
Business on any Regular Record Date immediately preceding any Interest Payment
Date to the Close of Business on the Business Day immediately preceding such
Interest Payment Date, the Holder on such Regular Record Date shall receive the
interest payable on such Interest Payment Date with respect to the principal
amount of the Notes or portions thereof being surrendered for conversion  on
such Interest Payment Date rather than upon surrender of the Notes or portions
thereof.

 
22

--------------------------------------------------------------------------------

 

(c)           In the event any Notes are called for redemption in accordance
with Article IV, a Holder may not convert such Notes at any time after the Close
of Business on the second Business Day immediately preceding the Redemption Date
fixed for redemption of such Notes or any portion thereof.


(d)           Subject to Sections 6.02, 6.03 and 6.04 of the Second Supplemental
Indenture, each Note shall be convertible at the office of the Conversion Agent
accompanied by a duly signed and completed Conversion Notice.


(e)           The rate at which shares of Common Stock shall be delivered upon
conversion (the “Conversion Rate”) shall be initially 108.6956 shares of Common
Stock for each $1,000 principal amount of Notes (equivalent to an initial
conversion price of $9.20 per share of Common Stock), subject to adjustment, in
certain circumstances, as provided in Section 6.08 of the Second Supplemental
Indenture, and further subject to increase in certain circumstances, as provided
in Section 6.07 of the Second Supplemental Indenture.


(f)           A Note in respect of which a Holder has delivered a Purchase
Notice exercising the option of such Holder to require the Company to purchase
such Note shall not be converted.


(g)           If a Holder delivers a Conversion Notice to the Conversion Agent
after the Company has delivered its irrevocable notice of redemption pursuant to
Section 4.01 of this Second Supplemental Indenture, the Company shall pay to the
Holder the amount provided for in Section 6.01(e), together with accrued and
unpaid interest on the Notes, and the Make-whole Redemption Payment, if any,
with respect to the Notes subject to the Conversion Notice payable in accordance
with Section 4.02 of this Second Supplemental Indenture.


(h)           The shares of Common Stock received upon conversion of the Notes
shall bear a restrictive legend indicating that such shares may not be sold or
otherwise transferred prior to October 1, 2012 except under one of the following
circumstances: (1) the Company provides an irrevocable notice of redemption
pursuant to Section 4.01 of this Second Supplemental Indenture or (2) in any
calendar quarter, the Closing Sale Price of the Common Stock is greater
than 120% of the then current Conversion Price (initially $11.04 per share) for
at least 20 Trading Days in the 30 consecutive Trading Days ending on the last
Trading Day of the preceding calendar quarter.


Section 6.02. Conversion Procedures.


(a)           To convert a Note that is represented by a Certificated Note, a
Holder must (1) complete and manually sign the Notice of Conversion or a
facsimile of the Notice of Conversion on the back of the Note in substantially
the form set forth in Exhibit A attached hereto (the “Conversion Notice”) and
deliver such Conversion Notice to the Conversion Agent, (2) surrender the Note
to the Conversion Agent, (3) if required by the Conversion Agent, furnish
appropriate endorsement and transfer documents, and (4) if required, pay all
transfer or similar taxes.  To convert a Note represented by a Global Note, a
Holder must convert by book-entry transfer to the Conversion Agent through the
facilities of the Depository and otherwise comply with the provisions of clauses
(3) and (4) above, if applicable.  The date on which the Holder satisfies all of
the requirements is the “Conversion Date.”

 
23

--------------------------------------------------------------------------------

 

(b)           No payment or adjustment shall be made for dividends on, or other
distributions with respect to, any Common Stock except as provided in this
Article 6.


(c)           If a Holder converts more than one Note at the same time, the
number of shares of Common Stock issuable upon the conversion shall be based on
the aggregate principal amount of Notes converted.


(d)           Upon surrender of a Note that is converted in part, the Company
shall execute, and the Trustee shall authenticate and deliver to the Holder, a
new Note equal in principal amount to the principal amount of the unconverted
portion of the Notes surrendered without charge to such Holder unless the new
Notes are to be registered in a name other than that in which the Notes were
originally registered.
 
(e)           If the last day on which a Note may be converted is not a Business
Day, the Note may be surrendered for conversion on the next succeeding day that
is a Business Day.


(f)           The Company has initially appointed the Trustee as Conversion
Agent.  The Company may terminate the appointment of any Conversion Agent or
appoint additional or other Conversion Agents.  Notice of any termination or
appointment and of any change in the office through which any Conversion Agent
will act shall be given in accordance with Section 17.03 of the Indenture.


Section 6.03. Settlement upon Conversion.


(a)           The Company shall satisfy its obligation to deliver shares of
Common Stock at the Conversion Rate upon a conversion (the "Conversion
Obligation") by delivery of a number of shares equal to (A) the aggregate
principal amount of the Notes to be converted divided by $1,000, multiplied by
(B) the then applicable Conversion Rate, plus cash for any fractional shares
pursuant to Section 6.04 of the Second Supplemental Indenture


 (b)           The Company shall settle its Conversion Obligations as soon as
practicable after delivery of the Conversion Notice to the Conversion Agent.


Section 6.04.  Fractional Shares.  The Company shall not issue a fractional
share of Common Stock upon conversion of a Note.  The Company shall pay cash for
all fractional shares of Common Stock (calculated on an aggregate basis for the
Notes surrendered by a Holder for conversion) equal to such fraction multiplied
by the Closing Sale Price of the Common Stock on the Trading Day immediately
preceding the Conversion Date.


Section 6.05.  Taxes on Conversion.  If a Holder converts a Note, the Company
shall pay any taxes or duties relating to the issue or delivery of Common Stock
upon conversion of the Note.  However, the Holder shall pay any such tax which
is due because the Holder requests the shares to be issued in a name other than
the Holder’s name.  The Conversion Agent may refuse to deliver the certificates
representing the Common Stock being issued in a name other than the Holder’s
name until the Conversion Agent receives a sum sufficient to pay any tax which
will be due because the Common Stock is to be delivered in a name other than the
Holder’s name.  Nothing herein shall preclude any tax withholding required by
law or regulations.

 
24

--------------------------------------------------------------------------------

 

Section 6.06. Reservation of Shares, Shares to be Fully Paid; Listing of Common
Stock.


(a)           The Company shall provide, free from preemptive rights, out of its
authorized but unissued shares or shares held in treasury, sufficient shares of
Common Stock to provide for the conversion of the Notes from time to time as
such Notes are presented for conversion.


(b)           All shares of Common Stock that may be issued upon conversion of
Notes shall upon issuance be validly issued, fully paid and nonassessable by the
Company and free from all taxes, liens, charges and encumbrances of any kind
with respect to the issue thereof.


(c)           The Company shall, if at any time the Common Stock shall be listed
on the New York Stock Exchange or any other national securities exchange or
automated quotation system, if permitted by the rules of such exchange or
automated quotation system, list and keep listed, so long as the Common Stock
shall be so listed on such exchange or automated quotation system, all Common
Stock issuable upon conversion of the Notes; provided, however, that, if the
rules of such exchange or automated quotation system permit the Company to defer
the listing of such Common Stock until the first conversion of the Notes into
Common Stock in accordance with the provisions of the Second Supplemental
Indenture, the Company covenants to list such Common Stock issuable upon
conversion of the Notes in accordance with the requirements of such exchange or
automated quotation system at such time.


(d)           As soon as reasonably practicable after taking any action which
causes an adjustment increasing the Conversion Rate to an amount that would
cause the Conversion Price to be reduced below the then par value, if any, of
the shares of Common Stock issuable upon conversion of the Notes, the Company
will take all corporate action which may, in the opinion of its counsel, be
necessary in order that the Company may validly and legally issue shares of such
Common Stock at such adjusted Conversion Rate.


Section 6.07. Adjustment to the Conversion Rate upon a Designated Event.


(a)           Subject to the terms and conditions of this Section 6.07, if a
Designated Event occurs on or prior to January 1, 2011, and a Holder elects to
convert its Notes in connection with such Designated Event, the Company shall
increase the Conversion Rate for the Notes surrendered for conversion by a
number of additional shares of Common Stock (the “Make-Whole Shares”), as
described in this Section 6.07.  A conversion of Notes shall be deemed for the
purposes of this Section 6.07 to be “in connection with” a Designated Event if
such Notes are surrendered for conversion during the period commencing on the
effective date of such transaction (the “Effective Date”) and ending on the
Purchase Date in connection with such transaction, if applicable or, if there is
no Purchase Date, ending on the 30th day following the Effective Date of such
transaction.


If the Company fails to notify Holders as required by Section 5.01 of the
Effective Date of any Designated Event within 15 calendar days of such Effective
Date, the period during which Holders may surrender their Notes for conversion
and receive the relevant Make-Whole Shares will be extended by the number of
days that such notification is delayed or not otherwise provided to Holders
beyond the specified notice deadline.

 
25

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no increase in the Conversion Rate shall be made
in the case of any Designated Event if at least 90% of the consideration,
excluding cash payments for fractional shares of Common Stock and cash payments
made pursuant to dissenters’ appraisal rights, in a transaction otherwise
constituting a Designated Event consists of shares of common stock, depositary
receipts or other certificates representing common equity interests traded on a
U.S. national securities exchange, or will be so traded immediately following
such transaction, and as a result of such transaction the Notes become
convertible solely into such consideration.


(b)           The Company shall mail a notice to Holders and issue a press
release through Dow Jones & Company, Inc. or Bloomberg Business News or other
similarly broad public medium that is customary for such press releases no later
than 20 days prior to the anticipated Effective Date for such Designated Event.
The failure to deliver such notice or issue such press release shall not affect
the validity of such transaction.


(c)           The number of Make-Whole Shares shall be determined by reference
to the table below in (d)(ii) of this Section and shall be based on the
Effective Date and the Applicable Price in connection with such Designated
Event.


(d)           (i) The stock prices set forth in the first row of the table below
(i.e., the column headers), shall be adjusted as of any date on which the
Conversion Rate of the Notes is adjusted.  The adjusted stock prices will equal
the Applicable Prices in effect immediately prior to such adjustment multiplied
by a fraction, the numerator of which is the Conversion Rate in effect
immediately prior to the adjustment giving rise to the Applicable Price
adjustment and the denominator of which is the Conversion Rate as so
adjusted.  The number of Make-Whole Shares will be subject to adjustment in the
same manner as the Conversion Rate as set forth under Section 6.09 of the Second
Supplemental Indenture.


(ii) The following table sets forth the number of Make-Whole Shares to be added
to the Conversion Rate per $1,000 principal amount of Notes:
 

                                                                               
                                                                               
                   
Effective Date
    $ 8.00       $ 9.00       $ 10.00       $ 12.00       $ 14.00       $ 16.00
      $ 18.00       $ 20.00       $ 25.00       $ 30.00       $ 40.00  
January 1, 2008
    16.3044       16.3044       16.3044       16.3044       16.3044      
14.3518       12.2109       10.5973       7.8771       6.1171       3.6419  
January 1, 2009
    16.3044       16.3044       16.3044       16.3044       14.8834      
12.1977       10.3050       8.9062       6.6171       5.2258       3.5945  
January 1, 2010
    16.3044       16.3044       16.3044       15.5399       11.9294       9.6354
      8.0755       6.9529       5.1626       4.0916       2.8352  
January 1, 2011
    16.3044       16.3044       16.3044       11.5398       8.4967       6.7157
      5.5785       4.7942       3.5819       2.8612       2.0031  
January 1, 2012
    16.3044       16.0038       11.2909       6.4155       4.3522       3.3647  
    2.8088       2.4439       1.8723       1.5135       1.0697  
January 1, 2013
    16.3044       2.4155       0.0000       0.0000       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000  

 
 
26

--------------------------------------------------------------------------------

 

(e)           If the exact Applicable Price and Effective Date are not set forth
in the table above, then:


(i)           if the actual Applicable Price is between two Applicable Prices in
the table or the Effective Date is between two Effective Dates in the table, the
Make-Whole Shares issued upon conversion of the Notes shall be determined by a
straight-line interpolation between the number of Make-Whole Shares set forth
for the higher and lower Applicable Prices and/or the earlier and later
Effective Dates in the table, based on a 365-day year, as applicable;


(ii)           if the actual Applicable Price is equal to or in excess of $40.00
per share,  subject to adjustment as set forth in Section 6.07(d)(i) of the
Second Supplemental Indenture, no Make-Whole Shares shall be issued upon
conversion of the Notes; and


(iii)           if the Applicable Price is equal to or less than $8.00 per
share, subject to adjustment as set forth in Section 6.07(d)(i) of the Second
Supplemental Indenture, no Make-Whole Shares shall be issued upon conversion of
the Notes.


(f)           Notwithstanding the foregoing, in no event shall the Company
increase the Conversion Rate if the increase shall cause the Conversion Rate to
exceed 125.0000 shares per $1,000 principal amount of Notes, subject to
adjustment in the same manner as the Conversion Rate as set forth in Section
6.08(a)(1) through (a)(4) of the Second Supplemental Indenture.


Section 6.08. Conversion Rate Adjustments.
 
(a)           The Conversion Rate shall be adjusted for the following events:


(1)           The issuance of Common Stock as a dividend or distribution to all
holders of Common Stock, or a subdivision or combination of Common Stock, in
which event the Conversion Rate will be adjusted based on the following formula:




CR1
=
CR0
x
OS1
OS0

where,


 
CR0
=
the Conversion Rate in effect at the Close of Business on the Record Date

 
CR1
=
the Conversion Rate in effect immediately after the Record Date

 
OS0
=
the number of shares of Common Stock outstanding at the Close of Business  on
the Record Date

 
OS1
=
the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, such event



Such adjustment shall become effective immediately after the Record Date. If any
dividend or distribution or subdivision or combination of the type described in
this Section 6.08(a)(1) is declared but not so paid or made, the Conversion Rate
shall again be adjusted to the Conversion Rate that would then be in effect if
such dividend or distribution or subdivision or combination had not been
declared.

 
27

--------------------------------------------------------------------------------

 

(2)           The issuance to all holders of Common Stock of rights or warrants
entitling them for a period expiring 60 days or less from the date of issuance
of such rights or warrants to purchase shares of Common Stock (or securities
convertible into Common Stock) at less than (or having a conversion price per
share less than) the Current Market Price of Common Stock, in which event the
Conversion Rate will be adjusted based on the following formula:
 
CR1
=
CR0
x
OS0+X
OS0+Y

where,


 
CR0
=
the Conversion Rate in effect at the Close of Business on the Record Date

 
CR1
=
the Conversion Rate in effect immediately after the Record Date

 
OS0
=
the number of shares of Common Stock outstanding at the Close of Business on the
Record Date

 
X
=         
the total number of shares of Common Stock issuable pursuant to such rights or
warrants

 
Y
=
the aggregate price payable to exercise such rights or warrants divided by the
average of the Closing Sale Prices of Common Stock for the ten consecutive
Trading Days prior to the Business Day immediately preceding the first date on
which the shares of Common Stock trade on the applicable exchange or in the
applicable market, regular way, without the right to receive such rights or
warrants



Such adjustment shall become effective immediately after the Record Date for
such distribution.  In the event that such rights or warrants are not so
distributed, the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if the Record Date for such distribution had
not occurred.  To the extent that such rights or warrants are not exercised
prior to their expiration or shares of Common Stock are otherwise not delivered
pursuant to such rights or warrants upon the expiration or termination of such
rights or warrants, the Conversion Rate shall be readjusted to the Conversion
Rate that would then be in effect had the adjustments made upon the issuance of
such rights or warrants been made on the basis of the delivery of only the
number of shares of Common Stock actually delivered.  In determining the
aggregate price payable for such shares of Common Stock, there shall be taken
into account any consideration received for such rights or warrants and the
value of such consideration if other than Cash, to be determined in good faith
by the Board of Directors.


(3)           The dividend or other distribution to all holders of Common Stock
of shares of the Company’s Capital Stock (other than Common Stock) or evidences
of the Company’s indebtedness, rights or warrants to purchase the Company’s
securities, or the Company’s assets (excluding any dividend, distribution or
issuance covered by clauses (1) or (2) above or (4) or (5) below), in which
event the Conversion Rate will be adjusted based on the following formula:

 
28

--------------------------------------------------------------------------------

 



CR1
=
CR0
x
SP0
SP0-FMV

where,


 
CR0
=
the Conversion Rate in effect at the Close of Business on the Record Date

 
CR1
=
the Conversion Rate in effect immediately after the Record Date

 
SP0
=
the Current Market Price

 
FMV
=
the fair market value (as determined in good faith by the Board of Directors),
on the Record Date, of the shares of Capital Stock, evidences of indebtedness or
assets so distributed, expressed as an amount per share of Common Stock



If the transaction that gives rise to an adjustment pursuant to this clause (3)
is, however, one pursuant to which the payment of a dividend or other
distribution on Common Stock consists of shares of capital stock of, or similar
equity interests in, a subsidiary of the Company or other business unit of the
Company (i.e., a spin-off) that are, or, when issued, will be, traded or quoted
on The New York Stock Exchange or any other national or regional securities
exchange or market, then the Conversion Rate will instead be adjusted based on
the following formula:
 
CR1
=
CR0
x
FMV0 + MP0
MP0

where,


 
CR0
=
the Conversion Rate in effect at the Close of Business on the Record Date

 
CR1
=
the Conversion Rate in effect immediately after the Record Date

 
FMV0
=
the average of the Closing Sale Prices of the Capital Stock or similar equity
interests distributed to holders of Common Stock applicable to one share of
Common Stock over the 10 consecutive Trading Days commencing on and including
the third Trading Day after the date on which Ex-distribution trading commences
with respect to such dividend or distribution on The  New York Stock Exchange or
such other national or regional securities exchange or  market on which the
Common Stock is then listed or quoted

 
MP0
=
the average of the Closing Sale Prices of Common Stock over the 10  consecutive
Trading Days commencing on and including the third Trading Day after the date on
which Ex-distribution trading commences with respect to such dividend or
distribution on The New York Stock Exchange or such other national or regional
securities exchange Ex-distribution trading or market on which Common Stock
is  then listed or quoted



Such increase shall become effective immediately after the Record Date for such
dividend or distribution. In the event that such dividend or distribution is not
so made, the Conversion Rate shall again be adjusted to be the Conversion Rate
which would then be in effect if such distribution had not been declared.


(4)           Dividends or other distributions consisting exclusively of cash to
all holders of Common Stock, in which event the Conversion Rate will be adjusted
based on the following formula:

 
29

--------------------------------------------------------------------------------

 



CR1
=
CR0
x
SP0
SP0 - C

where,


 
CR0
=
the Conversion Rate in effect at the Close of Business on the Record Date

 
CR1
=
the Conversion Rate in effect immediately after the Record Date

 
SP0
=
the Current Market Price

 
C
=
the amount in Cash per share the Company distributes to holders of Common Stock



Such adjustment shall become effective immediately after the Record Date for
such dividend or distribution. In the event that such dividend or distribution
is not so made, the Conversion Rate shall again be adjusted to be the Conversion
Rate which would then be in effect if such dividend or distribution had not been
declared.


(5)           The Company or one or more subsidiaries of the Company make
purchases of Common Stock pursuant to a tender offer or exchange offer (other
than offers not subject to Rule 13e-4 under the Exchange Act) by the Company or
a subsidiary of the Company for the Common Stock to the extent that the cash and
value of any other consideration included in the payment per share of Common
Stock validly tendered or exchanged exceeds the Closing Sale Price per share of
Common Stock on the Trading Day next succeeding the last date on which tenders
or exchanges may be made pursuant to such tender or exchange offer (the
“expiration date”), in which event the Conversion Rate will be adjusted based on
the following formula:


CR1
=
CR0
x
FMV + (SP1 x OS1)
OS0 x SP1

where,


 
CR0
=
the Conversion Rate in effect at the Close of Business on the expiration date

 
CR1
=
the Conversion Rate in effect immediately after the expiration date

 
FMV
=
the fair market value (as determined by the Board of Directors), on the
expiration date, of the aggregate value of all Cash and any other consideration
paid or payable for shares validly tendered or exchanged and not withdrawn as of
the expiration date (the “purchased shares”)

 
OS1
=
the number of shares of Common Stock outstanding as of the last time tenders or
exchanges may be made pursuant to such tender or exchange offer (the “expiration
time”) less any purchased shares

 
OS0
=
the number of shares of Common Stock outstanding at the expiration time,
including any purchased shares

 
SP1
=
the average of the Closing Sale Prices of Common Stock for the 10 consecutive
Trading Days commencing on the Trading Day immediately after the expiration date



An adjustment, if any, to the Conversion Rate pursuant to this
Section 6.08(a)(5) shall become effective immediately prior to the opening of
business on the Trading Day immediately following the “expiration date.”  In the
event that the Company or a subsidiary of the Company is obligated to purchase
shares of Common Stock pursuant to any such tender offer or exchange offer, but
the Company or such subsidiary is permanently prevented by applicable law from
effecting any such purchases, or all such purchases are rescinded, then the
Conversion Rate shall again be adjusted to be the Conversion Rate which would
then be in effect if such tender offer or exchange offer had not been made.
Except as set forth in the preceding sentence, if the application of this
Section 6.08(a)(5) to any tender offer or exchange offer would result in a
decrease in the Conversion Rate, no adjustment shall be made for such tender
offer or exchange offer under this Section 6.08(a)(5).

 
30

--------------------------------------------------------------------------------

 

(b)           In no event will the Company adjust the Conversion Rate to the
extent that the adjustment would reduce the Conversion Price below the par value
per share of Common Stock.


(c)           Whenever any provision of the Second Supplemental Indenture shall
require the calculation of an average of Closing Sale Prices over a span of
multiple days, the Company shall in good faith make appropriate adjustments to
account for any adjustment to the Conversion Rate that becomes effective, or any
event requiring an adjustment to the Conversion Rate where the Ex Date of the
event occurs, at any time during the period from which the average is to be
calculated.


(d)           Rights or warrants distributed by the Company to all holders of
Common Stock entitling the holders thereof to subscribe for or purchase shares
of the Company’s Capital Stock (either initially or under certain
circumstances), which rights or warrants, until the occurrence of a specified
event or events (“Trigger Event”): (i) are deemed to be transferred with such
shares of Common Stock; (ii) are not exercisable; and (iii) are also issued in
respect of future issuances of Common Stock, shall be deemed not to have been
distributed for purposes of Section 6.08 of the Second Supplemental Indenture
(and no adjustment to the Conversion Rate under Section 6.08 of the Second
Supplemental Indenture will be required) until the occurrence of the earliest
Trigger Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Conversion
Rate shall be made under Section 6.08 of the Second Supplemental Indenture,
except as set forth in Section 6.08(e) of the Second Supplemental Indenture. If
any such right or warrant is subject to events, upon the occurrence of which
such rights or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
Record Date with respect to new rights or warrants with such rights, except as
set forth in Section 6.08(e) of the Second Supplemental Indenture. In addition,
except as set forth in Section 6.08(e) of the Second Supplemental Indenture, in
the event of any distribution (or deemed distribution) of rights or warrants, or
any Trigger Event or other event (of the type described in the preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Conversion Rate under Section
6.08 of the Second Supplemental Indenture was made (including any adjustment
contemplated in Section 6.08(e) of the Second Supplemental Indenture), (1) in
the case of any such rights or warrants that shall all have been redeemed or
repurchased without exercise by the holders thereof, the Conversion Rate shall
be readjusted upon such final redemption or repurchase to give effect to such
distribution or Trigger Event, as the case may be, as though it were a Cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights or warrants
(assuming such holder had retained such rights or warrants), made to all holders
of Common Stock as of the date of such redemption or repurchase, and (2) in the
case of such rights or warrants that shall have expired or been terminated
without exercise by the holders thereof, the Conversion Rate shall be readjusted
as if such rights and warrants had not been issued.

 
31

--------------------------------------------------------------------------------

 

(e)           If a shareholders rights plan under which any rights are issued
provides that each share of Common Stock issued upon conversion of Notes at any
time prior to the distribution of separate certificates representing such rights
shall be entitled to receive such rights, there shall not be any adjustments to
the conversion privilege or Conversion Rate.  If prior to any conversion of a
Note, the rights have separated from the Common Stock, the Conversion Rate shall
be adjusted at the time of separation as if the Company distributed to all
holders of Common Stock, the Company’s assets, debt securities or rights as
described in clause (a)(3) above, subject to readjustment in the event of the
expiration, termination or redemption of such rights.


(f)           No adjustment shall be made in the Conversion Rate for any of the
transactions described in this Section 6.08 if the Company makes provisions for
Holders to participate in any such transaction without conversion on a basis and
with notice that the Board of Directors determines in good faith to be fair and
appropriate.


(g)           Except in accordance with this Section 6.08, the Conversion Rate
will not be adjusted for the issuance of Common Stock or any securities
convertible into or exchangeable for Common Stock or carrying the right to
purchase any of the foregoing. No adjustment to the Conversion Rate shall be
made for a change in the par value or no par value of the Common Stock or any
rights to purchase Common Stock pursuant to a Company plan for reinvestment of
dividends.


(h)           Notwithstanding anything in this Section 6.08 to the contrary, the
conversion rate as adjusted in accordance with this Section 6.08 shall not
exceed 125.0000 shares per $1,000 principal amount of Notes, other than on
account of proportional adjustments to the Conversion Rate in the manner set
forth in clauses (a)(1) through (a)(4) of Section 6.08 of the Second
Supplemental Indenture.


(i)           For purposes of Section 6.08(a)(1), (2) and (3) of the Second
Supplemental Indenture, any dividend or distribution to which Section 6.08(a)(3)
of the Second Supplemental Indenture is applicable that also includes shares of
Common Stock, or rights or warrants to subscribe for or purchase shares of
Common Stock (or both), shall be deemed instead to be (1) a dividend or
distribution of the indebtedness, assets or shares of Capital Stock other than
such shares of Common Stock or rights or warrants (and any Conversion Rate
adjustment required by Section 6.08(a)(3) of the Second Supplemental Indenture
with respect to such dividend or distribution shall then be made) immediately
followed by (2) a dividend or distribution of such shares of Common Stock or
such rights or warrants (and any further Conversion Rate adjustment required by
Section 6.08 of the Second Supplemental Indenture with respect to such dividend
or distribution shall then be made), except any shares of Common Stock included
in such dividend or distribution shall not be deemed “outstanding at the Close
of Business on the Record Date.”

 
32

--------------------------------------------------------------------------------

 

(j)           No adjustment shall be made to the Conversion Rate unless the
adjustment would result in a change of at least 1% of the Conversion Rate;
provided that any adjustments that are less than 1% of the Conversion Rate shall
be carried forward and such carried forward adjustments, regardless of whether
the aggregate adjustment is less than 1%, shall be made (a) annually, on the
anniversary of the first date of issue of the Notes and otherwise (b) (i) five
Business Days prior to the Stated Maturity of the Notes or (ii) five Business
Days prior to the Redemption Date or Purchase Date, unless such adjustment has
already been made.


(k)           The Company may from time to time, to the extent permitted by law
and subject to applicable rules of The New York Stock Exchange, increase the
Conversion Rate of the Notes by any amount for any period of at least 20
days.  Whenever the Conversion Rate is increased pursuant to the preceding
sentence, the Company shall mail to Holders at least 15 days prior to the date
the increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.


(l)           The Company may make such increases in the Conversion Rate, in
addition to those set forth above, as the Company’s Board of Directors deems
advisable, including to avoid or diminish any income tax to holders of the
Common Stock resulting from any dividend or distribution of stock (or rights to
acquire stock) or from any event treated as such for income tax purposes.


(m)           For purposes of this Section 6.08, the number of shares of Common
Stock at any time outstanding shall not include shares held, directly or
indirectly, by the Company, but shall include shares issuable in respect of
scrip certificates issued in lieu of fractions of shares of Common Stock.


(n)           In any case in which this Section 6.08 provides that an adjustment
shall become effective immediately after (1) a Record Date for an event or (2)
the “Expiration Date” for any tender or exchange offer pursuant to Section
6.08(a)(5) of the Second Supplemental Indenture (each a “Determination Date”),
the Company may elect to defer, until the later of the date the adjustment to
the Conversion Rate can be definitively determined and the occurrence of the
applicable Adjustment Event (as hereinafter defined), (x) issuing to the Holder
of any Note converted after such Determination Date and before the occurrence of
such Adjustment Event, the additional shares of Common Stock or other securities
or assets issuable upon such conversion, or cash in lieu thereof, by reason of
the adjustment required by such Adjustment Event over and above the Common Stock
issuable upon such conversion, or cash in lieu thereof, before giving effect to
such adjustment and (y) paying to such Holder any amount in cash in lieu of any
fraction pursuant to Section 6.04 of the Second Supplemental Indenture. For
purposes of this Section 6.08(n), the term “Adjustment Event” shall mean:


(i)           in any case referred to in clause (1) hereof, the occurrence of
such event, and


(ii)           in any case referred to in clause (2) hereof, the date a sale or
exchange of Common Stock pursuant to such tender or exchange offer is
consummated and becomes irrevocable.

 
33

--------------------------------------------------------------------------------

 

Section 6.09 Effect of Recapitalization, Reclassification and Changes to
the  Common Stock.


If any of the following events occur:


(i)           any recapitalization,


(ii)           any reclassification or change of the outstanding shares of
Common Stock (other than changes resulting from a subdivision or combination to
which Section 6.08(a)(1) of the Second Supplemental Indenture applies),


(iii)           any consolidation, merger or combination involving the Company,


(iv)           any sale or conveyance to a third party of all or substantially
all of the Company’s assets, or


(v)           any statutory share exchange,


in each case as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets (including cash
or any combination thereof), then, at the effective time of the transaction, the
Company or the successor or purchasing Person, as the case may be, shall execute
with the Trustee a supplemental indenture (which shall comply with the Trust
Indenture Act as in force at the date of execution of such supplemental
indenture if such supplemental indenture is then required to so comply)
providing that the right to convert a Note shall be changed into a right to
convert such Note into the kind and amount of shares of stock, other securities
or other property or assets (including cash or any combination thereof) that a
holder of a share of Common Stock would have owned or been entitled to receive
(the “Reference Property”) upon such transaction.  In the event holders of
Common Stock have the opportunity to elect the form of consideration to be
received in such transaction, the type and amount of consideration that Holders
of Notes would have been entitled to receive shall be deemed to be the weighted
average of the types and amounts of consideration received by the holders of
Common Stock. The Company hereby agrees not to become a party to any such
transaction unless its terms are consistent with the foregoing. Such
supplemental indenture shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
6.  If the Reference Property includes shares of stock or other securities and
assets of a Person other than the successor or purchasing Person, as the case
may be, in such reclassification, consolidation, merger, combination, sale or
conveyance, then the Company shall use commercially reasonable efforts to cause
such supplemental indenture to be executed by such other Person and such
supplemental indenture shall contain such additional provisions to protect the
interests of the Holders of the Notes as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing, including to the
extent required by the Board of Directors and practicable the provisions
providing for the repurchase rights set forth in Article V herein.


In the event the Company shall execute a supplemental indenture pursuant to this
Section 6.09, the Company shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of cash,
securities or property or asset that will comprise the Reference Property after
any such transaction, any adjustment to be made with respect thereto and that
all conditions precedent have been complied with.  The Company shall cause
notice of the execution of such supplemental indenture to be mailed to each
Holder of Notes, at its address appearing on the Security Register for the
Notes, within twenty (20) business days after execution thereof. Failure to
deliver such notice shall not affect the legality or validity of such
supplemental indenture.

 
34

--------------------------------------------------------------------------------

 

The above provisions of this Section 6.09 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, binding share exchanges,
combinations, sales and transfers.


If this Section 6.09 applies to any event or occurrence, Section 6.08 of the
Second Supplemental Indenture shall not apply.


Section 6.10. Notice of Adjustment. Whenever the Conversion Rate is adjusted,
the Company shall promptly mail to Holders a notice of the adjustment. The
Company shall file with the Trustee and the Conversion Agent such notice and an
Officer’s Certificate briefly stating the facts requiring the adjustment and the
manner of computing it. The certificate shall be conclusive evidence that the
adjustment is correct, and neither the Trustee nor the Conversion Agent shall be
deemed to have any knowledge of any adjustments unless and until it has received
such certificate.  Neither the Trustee nor any Conversion Agent shall be under
any duty or responsibility with respect to any such certificate except to
exhibit the same to any Holder desiring inspection thereof.


Section 6.11. Company Determination Final. The Company shall be responsible for
making all calculations called for hereunder and under the Notes. These
calculations include, but are not limited to, the Conversion Date, the Current
Market Value, the Conversion Price, the applicable Conversion Rate, and the
number of shares of Common Stock, if any, to be issued upon conversion of the
Notes. The Company shall make all these calculations in good faith and, absent
manifest error, the Company’s calculations will be final and binding on Holders.
The Company shall provide a schedule of the Company’s calculations to the
Trustee, and the Trustee is entitled to rely upon the accuracy of the Company’s
calculations without independent verification.


Section 6.12. Trustee’s Adjustment Disclaimer. The Trustee has no duty to
determine when an adjustment under this Article 6 should be made, how it should
be made or what it should be nor shall the Trustee have any duty or
responsibility to confirm or verify any calculation called for hereunder or
under the Notes. The Trustee has no duty to determine whether a supplemental
indenture under Section 6.09 of the Second Supplemental Indenture need be
entered into or whether any provisions of any supplemental indenture are
correct. The Trustee shall not be accountable for and makes no representation as
to the validity or value of any securities or assets issued upon conversion of
Notes. The Trustee shall not be responsible for the Company’s failure to comply
with this Article 6. Each Conversion Agent shall have the same protection under
this Section 6.12 as the Trustee.


Section 6.13. Withholding Taxes for Adjustments in Conversion Rate. The Company
may, at its option, set-off withholding taxes due with respect to Notes against
payments of Cash and Common Stock on the Notes to the extent required by law. In
the case of any such set-off against Common Stock delivered upon conversion of
the Notes, such Common Stock shall be valued at the Closing Sale Price of the
Common Stock on the date of setoff.

 
35

--------------------------------------------------------------------------------

 

ARTICLE SEVEN
LIMITATION ON SECURED DEBT


Section 7.01.  Other than Permitted Liens (as defined below), the Company shall
not at any time have outstanding more than $20,485,000,000 principal amount of
indebtedness for borrowed money secured on a first lien basis with its assets
nor more than $4,000,000,000 principal amount of indebtedness for borrowed money
secured on a second lien basis with its assets.  "Permitted Liens" for purposes
hereof shall mean:


(a) liens for taxes, assessments, governmental charges and utility charges, in
each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Company in
conformity with United States generally accepted accounting principles ("GAAP");
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like liens arising in the ordinary course of business;
 
(c) permits, servitudes, licenses, easements, rights-of-way, restrictions and
other similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Company and its subsidiaries taken as a whole;
 
(d) leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Company and its subsidiaries taken as a whole and licenses
of trademarks and intellectual property rights in the ordinary course of
business;
 
(e) pledges or deposits made in the ordinary course of business or statutory
liens imposed in connection with worker’s compensation, unemployment insurance
or other types of social security or pension benefits or liens incurred or
pledges or deposits made to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;
 
(f) liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
of its subsidiaries or in connection with sales of accounts, payment
intangibles, chattel paper or instruments;

 
36

--------------------------------------------------------------------------------

 

(g) purchase money liens on property (other than shares of capital stock or
indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
indebtedness provided, or guaranteed, by a governmental authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;
 
(h) other than liens existing pursuant to the Credit Agreement and the Loan
Documents (as defined therein), liens in existence on the Closing Date (as
defined in that certain Note Purchase Agreement dated as of April 1, 2008 by and
among the Company, Ford – UAW Holdings LLC, and the Subsidiary Guarantors named
therein); provided that no such lien is spread to cover any additional property
after the Closing Date and that  the amount of indebtedness for borrowed money
secured thereby is not increased;


(i) liens on property or capital stock of a person at the time such person
becomes a subsidiary of the Company; provided however, that such liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other person becoming a subsidiary; provided further, however, that any such
lien may not extend to any other property owned by the Company or any subsidiary
of the Company;


(j) liens on property at the time the Company acquires the property, including
any acquisition by means of a merger or consolidation with or into the Company;
provided, however, that such liens are not created, incurred or assumed in
connection with, or in contemplation of, such acquisition; provided further,
however, that such liens may not extend to any other property owned by the
Company or any subsidiary of the Company;
 
(k) any lien securing the renewal, refinancing, replacing, refunding, amendment,
extension or modification, as a whole or in part, of any indebtedness secured by
any lien permitted by clause (g), (h), (i), (j), and (u) of this definition or
this paragraph (k) without any change in the assets subject to such lien;
 
(l) any lien arising out of claims under a judgment or award rendered or claim
filed, so long as such judgments, awards or claims do not constitute an event of
default under the Credit Agreement;
 
(m) any lien consisting of rights reserved to or vested in any governmental
authority by any statutory provision;
 
(n) liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts held at such
banks or financial institutions or over investment property held in a securities
account, as the case may be, to facilitate the operation of cash pooling and/or
interest set-off arrangements in respect of such bank accounts or securities
accounts in the ordinary course of business;

 
37

--------------------------------------------------------------------------------

 

(o) liens in favor of lessors pursuant to sale and leaseback transactions to the
extent the disposition of the asset subject to any such sale and leaseback
transaction is permitted under the Credit Agreement;


(p) liens under industrial revenue, municipal or similar bonds;


(q) liens on securities accounts (other than liens to secure indebtedness for
borrowed money);
 
(r) statutory liens incurred or pledges or deposits made in favor of a
governmental authority to secure the performance of obligations of the Company
or any of its subsidiaries under environmental laws to which any assets of the
Company or any such subsidiaries are subject;


(s) liens granted by the Company or any of its subsidiaries to a landlord to
secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased from such landlord, provided that any such lien is
limited to the assets located at or about such leased properties;


(t) servicing agreements, development agreements, site plan agreements and other
agreements with governmental authorities pertaining to the use or development of
any of the property and assets of the Company consisting of real property,
provided the same are complied with; and



(u) liens not otherwise permitted by the foregoing clauses securing obligations
or other liabilities of the Company; provided that the outstanding amount of all
such obligations and liabilities shall not exceed $500,000,000 at any time.






ARTICLE EIGHT
MISCELLANEOUS PROVISIONS


Section 8.01.   The Second Supplemental Indenture is executed by the Company,
and by the Trustee upon the Company’s request, pursuant to the provisions of
Section 9.01 of the Indenture, and the terms and conditions hereof shall be
deemed to be part of the Indenture for all purposes.  The Indenture, as
supplemented and amended by the Second Supplemental Indenture, is in all
respects hereby adopted, ratified and confirmed.  Notwithstanding the foregoing,
to the extent that any of the terms of the Second Supplemental Indenture are
inconsistent with, or conflict with, the terms of the Indenture, the terms of
the Second Supplemental Indenture shall govern.


Section 8.02.    The Second Supplemental Indenture may be executed in any number
of counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

 
38

--------------------------------------------------------------------------------

 

Section 8.03.   The Trustee assumes no responsibility for the correctness of the
recitals herein contained, which shall be taken as the statements of the
Company.  The Trustee makes no representations and shall have no responsibility
as to the validity or sufficiency of the Second Supplemental Indenture or the
due authorization and execution hereof by the Company.


Section 8.04.   The Second Supplemental Indenture and each Note shall be deemed
to be a contract made under the laws of the State of New York and for all
purposes shall be governed and construed in accordance with the laws of said
state, without regard to its principles of conflict of laws.


Section 8.05.    The Corporate Trust Office of the Trustee as on the date of the
Second Supplemental Indenture is:


101 Barclay Street, Floor 8 West
New York, New York 10286
Attention: Corporate Trust Administration.




IN WITNESS WHEREOF, the parties hereto have caused the Second Supplemental
Indenture to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.



 
FORD MOTOR COMPANY
             
By
/S/     Neil M. Schloss
 
 
Name: Neil M. Schloss
 
 
Title: Vice President and Treasurer
             
THE BANK OF NEW YORK
             
By
/S/ Mary LaGumina
 
 
Name: Mary LaGumina
 
 
Title: Vice President


 
39

--------------------------------------------------------------------------------

 

Exhibit A


THIS SECURITY AND THE COMMON STOCK INTO WHICH THIS SECURITY IS CONVERTIBLE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.  NEITHER THIS SECURITY, THE
COMMON STOCK INTO WHICH THIS SECURITY IS CONVERTIBLE NOR ANY INTEREST OR
PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.


THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY AND THE COMMON STOCK INTO WHICH THIS SECURITY
IS CONVERTIBLE, PRIOR TO THE DATE (THE "RESALE RESTRICTION TERMINATION DATE")
WHICH IS ONE YEAR AFTER THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF
THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY)
ONLY: (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF (B) TO A PERSON IT REASONABLY
BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (D) FROM FORD – UAW
HOLDINGS LLC (THE INITIAL HOLDER HEREOF) TO THE NEW VEBA (AS DEFINED HEREIN) OR
(E)PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT, INCLUDING RULE 144, IF AVAILABLE, SUBJECT TO THE [TRUSTEE'S
AND THE] COMPANY'S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO
CLAUSE (D) TO, PRIOR TO THE RESALE RESTRICTION TERMINATION DATE, REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO [IT][EACH OF THEM], AND IN EACH OF THE FOREGOING CASES, A
CERTIFICATE OF TRANSFER [IN THE FORM APPEARING ON THE OTHER SIDE OF THIS
SECURITY] IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE COMPANY [AND THE
TRUSTEE].  THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE.


[EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.05 OF THE INDENTURE, THIS SECURITY
MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE OF THE
DEPOSITORY OR TO A SUCCESSOR DEPOSITORY OR TO A NOMINEE OF SUCH SUCCESSOR
DEPOSITORY]1


[Unless this Certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC” or the “Depository”), to
the Company (as defined below) or its agent for registration of transfer,
exchange or payment, and any certificate issued is registered in the name of
Cede & Co. or in such other name as is requested by an authorized representative
of DTC (and any payment is made to Cede & Co. or to such other entity as is
requested by an authorized representative of DTC), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as
the registered owner hereof, Cede & Co., has an interest herein.]1




1.            This legend applies only to a Global Note.

 

--------------------------------------------------------------------------------

 

FORD MOTOR COMPANY
5.75% SENIOR CONVERTIBLE NOTE DUE 2013


__________________




CUSIP No. [              ]
ISIN US [                  ]


$3,334,000,000
No. 1





FORD MOTOR COMPANY, a corporation duly organized and existing under the laws of
the State of Delaware (herein called the “Company”, which term includes any
successor corporation under the Indenture hereinafter referred to), for value
received, hereby promises to pay to [                                 ], or
registered assigns, the principal sum of [                                 ]
($[                       ]) on January 1, 2013, or such lesser amount as may be
indicated on Schedule A hereto, unless earlier redeemed, purchased, repurchased
or converted as herein provided, and to pay interest thereon from January 1,
2008, or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, semi-annually on January 1 and July 1 of each year,
commencing July 1, 2008, at the rate of 5.75% per annum, until the principal
hereof is paid or made available for payment or converted.  The interest so
payable, and punctually paid or duly provided for, on any Interest Payment Date
will, as provided in the Indenture, be paid to the Person in whose name this
Security (or one or more Predecessor Securities) is registered at the Close of
Business on the Regular Record Date for such interest, which shall be December
15 or June 15 (whether or not a Business Day), as the case may be, next
preceding such Interest Payment Date.  Any such interest not so punctually paid
or duly provided for will forthwith cease to be payable to the Holder on such
Regular Record Date and may either be paid to the Person in whose name this
Security (or one or more Predecessor Securities) is registered at the Close of
Business on a Special Record Date for the payment of such Defaulted Interest to
be fixed by the Trustee, notice whereof to be given to Holders of Securities of
this series not less than 10 days prior to such Special Record Date, or be paid
at any time in any other lawful manner not inconsistent with the requirements of
any securities exchange on which the Securities of this series may be listed,
and upon such notice as may be required by such exchange, all as more fully
provided in said Indenture.


Interest on this Security shall be computed on the basis of a 360-day year
comprised of twelve 30-day months.  If interest or principal is payable on a day
that is not a Business Day, the Company shall make the payment on the next
Business Day, and no interest will accrue as a result of the delay in payment.


Payment of the principal of (and premium, if any, on) and any such interest on
this Security will be made at the office or agency of the Company maintained for
that purpose in the Borough of Manhattan, the City and State of New York in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts and in immediately
available funds; provided, however, that each installment of interest on this
Security may, at the option of the Company, be paid by mailing a check for such
interest, payable to or upon the written order of the Person entitled thereto,
to the address of such Person as it appears on the Security Register or by wire
transfer to an account of the Person entitled thereto as such account shall be
provided to the Security Registrar and shall appear on the Security Register.

 

--------------------------------------------------------------------------------

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.


This Security shall be deemed to be a contract made under the laws of the State
of New York, and for all purposes shall be governed by and construed in
accordance with the laws of said State, without regard to its principles of
conflicts of laws.


Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.


IN WITNESS WHEREOF, the Company has caused this Global Security to be signed by
its Chairman of the Board, or its President, or one of its Executive Vice
Presidents, or one of its Group Vice Presidents, or one of its Vice Presidents,
and by its Treasurer or one of its Assistant Treasurers, or its Secretary or one
of its Assistant Secretaries, manually or in facsimile, and a facsimile of its
corporate seal to be imprinted hereon.


Dated:




[Corporate Seal]





 
FORD MOTOR COMPANY
             
By:
   
Name:
   
Title:
                     
By:
   
Name:
   
Title:
 



Attest:
     


 

--------------------------------------------------------------------------------

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION




This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.





 
THE BANK OF NEW YORK,
 
as Trustee
             
By:
   
Name:
   
Title:
 





Dated:

 

--------------------------------------------------------------------------------

 

[REVERSE SIDE OF NOTE]
Ford Motor Company


1.             Indenture


This Security is one of a duly authorized issue of securities of the Company,
designated as its 5.75% Senior Convertible Notes due 2013 (herein called the
“Securities”), issued and to be issued in one or more series under an Indenture,
dated as of January 30, 2002 (herein called the “Indenture”), between the
Company and The Bank of New York (as successor trustee to JPMorgan Chase Bank),
as Trustee (herein called the “Trustee”, which term includes any successor
trustee under the Indenture with respect to the series of which this Security is
a part), as supplemented by the Second Supplemental Indenture, dated as of
January 1, 2008 (the “Supplemental Indenture”), between the Company and the
Trustee, to which Indenture, the Supplemental Indenture and all other indentures
supplemental thereto reference is hereby made for a statement of the respective
rights, limitations of rights, duties and immunities thereunder of the Company,
the Trustee, and the Holders of the Securities and of the terms upon which the
Securities are, and are to be, authenticated and delivered.  This Security is a
Global Security of the series designated on the face hereof, initially limited
in aggregate principal amount to $[                             ].  All terms
used in this Global Security which are defined in the Indenture or the
Supplemental Indenture shall have the meanings assigned to them in the Indenture
or the Supplemental Indenture, as applicable.  In the event of any inconsistency
between the Indenture and the Supplemental Indenture, the Supplemental Indenture
shall govern.


The Company may, without the consent of the Holders hereof, issue additional
securities having the same ranking and the same interest rate, maturity,
conversion rate and other terms as the Securities.  Any additional securities
will, together with the Securities, constitute a single series under the
Indenture.  No additional securities may be issued as part of the same series if
an Event of Default has occurred and is continuing with respect to the
Securities.


2.             Paying Agent, Conversion Agent and Security Registrar


Initially, the Trustee will act as Paying Agent, Conversion Agent and Security
Registrar. The Company may appoint and change any Paying Agent, Conversion
Agent, Security Registrar or co-registrar without notice, other than notice to
the Trustee. The Company or any of its Subsidiaries or any of their Affiliates
may act as Paying Agent, Conversion Agent, Security Registrar or co-registrar.
The Company may maintain deposit accounts and conduct other banking transactions
with the Trustee in the normal course of business.


3.             Redemption at the Option of the Company


The Securities of this series are subject to redemption upon not less than 30
nor more than 60 days’ prior notice given in the manner provided in the
Indenture and the Supplemental Indenture on January 1, 2011 or on any Business
Day thereafter at a redemption price equal to 100% of the principal amount to be
redeemed together with (i) accrued and unpaid interest thereon, up to, but not
including, the Redemption Date, but interest installments whose Stated Maturity
is on or prior to such Redemption Date will be payable to the Holders of such
Securities, or one or more Predecessor Securities, of record at the Close of
Business on the relevant Regular Record Dates referred to on the face hereof,
all as provided in the Indenture and the Supplemental Indenture, and (ii) the
Make-whole Redemption Payment, if any, payable in accordance with Section 4.02
of the Supplemental Indenture.

 

--------------------------------------------------------------------------------

 

In the event of redemption of this Security in part only, a new Security or
Securities of this series for the unredeemed portion hereof will be issued in
the name of the Holder hereof upon the cancellation hereof.


4.             Repurchase at the Option of the Holder upon the Occurrence of a
Designated Event


Subject to the terms and conditions of the Supplemental Indenture, if there
shall have occurred a Designated Event, each Holder shall have the right, at
such Holder’s option, to require the Company to purchase for shares of Common
Stock (or such other consideration into which the shares of Common Stock have
been converted or exchanged in connection with such Designated Event) all or any
portion of such Holder’s Securities not previously repurchased or called for
redemption in integral multiples of $1,000 principal amount on a date selected
by the Company as specified in Article Five of the Supplemental Indenture, at a
purchase price equal to 100% of the principal amount of the Securities to be
purchased, plus accrued and unpaid interest to, but not including, the Purchase
Date, as set forth, and subject to satisfaction by or on behalf of the Holder of
the requirements set forth, in Article Five of the Supplemental Indenture.


5.             Repurchase at the Option of the Holder upon a Change in Control


Subject to the terms and conditions of the Supplemental Indenture, if there
shall have occurred a Change in Control, each Holder shall have the right, at
such Holder’s option, to require the Company to purchase for cash all or any
portion of such Holder’s Securities not previously repurchased or called for
redemption in integral multiples of $1,000 principal amount on a date selected
by the Company as specified in Article Five of the Supplemental Indenture, at a
purchase price equal to 100% of the principal amount of the Securities to be
purchased, plus accrued and unpaid interest to, but not including, the Purchase
Date, as set forth, and subject to satisfaction by or on behalf of the Holder of
the requirements set forth, in Article Five of the Supplemental Indenture.


6.             Conversion


Subject to the terms of the Supplemental Indenture, the Holder of this Security
may, at any time and from time to time, convert this Security or any portion of
the principal amount hereof that is in an integral multiple of $1,000 into
shares of Common Stock at the Conversion Rate (initially 108.6956 shares of
Common Stock for each $1,000 principal amount of Securities, subject to
adjustment in certain instances as provided in Section 6.08 of the Supplemental
Indenture, and further subject to increases in certain instances, as provided in
Section 6.07 of the Supplemental Indenture) as provided in Article Six of the
Supplemental Indenture.  The Conversion Rate for the Securities on any
Conversion Date shall be determined as set forth in the Supplemental Indenture.
Upon conversion of this Security, the Company shall, subject to the terms of the
Supplemental Indenture, deliver the Common Stock within the time periods set
forth in Section 6.03 of the Supplemental Indenture.

 

--------------------------------------------------------------------------------

 

No fractional shares will be issued upon conversion of a Security; the Company
shall deliver cash in lieu of any fractional share of Common Stock as provided
in Section 6.04 of the Supplemental Indenture.


To convert a Security, a Holder must fulfill the conditions set forth in Section
6.02 of the Supplemental Indenture.


The Conversion Rate will be adjusted as set forth in Article Six of the
Supplemental Indenture.


If a Holder delivers a Conversion Notice to the Conversion Agent after the
Company has delivered its irrevocable notice of redemption pursuant to Section
4.01 of the Supplemental Indenture, the Company shall pay to the Holder the
Make-whole Redemption Payment, if any, with respect to the Notes subject to the
Conversion Notice payable in cash in accordance with Section 4.02 of the
Supplemental Indenture.


The Common Stock received upon conversion of this Security shall bear a
restrictive legend indicating that such shares may not be sold or otherwise
transferred prior to October 1, 2012 except under one of the following
circumstances: (1) the Company provides an irrevocable notice of redemption
pursuant to Section 4.01 of the Supplemental Indenture or (2) if in any calendar
quarter, the Closing Sale Price of the Common Stock is greater than 120% of the
then current Conversion Price (initially $11.04 per share) for at least 20
Trading Days in the 30 consecutive Trading Days ending on the last Trading Day
of the preceding calendar quarter.


7.             Event of Default


If an Event of Default with respect to Securities of this series shall occur and
be continuing, the principal of the Securities of this series may be declared,
or in certain cases become, due and payable in the manner and with the effect
provided in the Indenture and the Supplemental Indenture.


8.             Amendment and Wavier


The Indenture and Supplemental Indenture permit, with certain exceptions as
therein provided, the amendment thereof and the modification of the rights and
obligations of the Company and the rights of the Holders of the Securities of
this series under the Indenture and the Supplemental Indenture at any time by
the Company and the Trustee with the consent of the Holders of not less than a
majority in principal amount of the Outstanding Securities of this series.  The
Indenture and Supplemental Indenture also contain provisions permitting the
Holders of specified percentages in principal amount of the Outstanding
Securities of this series, on behalf of the Holders of all Outstanding
Securities of this series, to waive compliance by the Company with certain
provisions of the Indenture and Supplemental Indenture and certain past defaults
under the Indenture and Supplemental Indenture and their consequences.  Any such
consent or waiver by the Holder of this Security shall be conclusive and binding
upon such Holder and upon all future Holders of this Security and of any
Security issued upon the registration of transfer hereof or in exchange or in
lieu hereof, whether or not notation of such consent or waiver is made upon this
Security.  The Company and the Trustee may amend the Indenture and the
Supplemental Indenture under certain circumstances without the consent of the
Holders, as described in the Indenture and the Supplemental Indenture.

 

--------------------------------------------------------------------------------

 

No reference herein to the Indenture or the Supplemental Indenture and no
provision of this Security or of the Indenture or Supplemental Indenture shall
alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the amount of principal of (and premium, if any, on) and
interest, if any, on this Security herein provided, and at the times, place and
rate, and in the coin or currency, herein prescribed.


9.             Miscellaneous


As provided in the Indenture and subject to certain limitations therein set
forth, particularly the limitation set forth in Section 2.05(b) of the
Indenture, the transfer of this Security is registrable in the Security
Register, upon surrender of this Security for registration of transfer at the
office or agency of the Company in any place where the principal of (and
premium, if any, on) and interest, if any, on this Security are payable, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Company and the Security Registrar duly executed by, the
Holder hereof or his attorney duly authorized in writing, and thereupon one or
more new Securities of this series, of authorized denominations and for the same
aggregate principal amount, will be issued to the designated transferee or
transferees.


No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.


Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

 

--------------------------------------------------------------------------------

 

SCHEDULE OF CONVERSION, TRANSFERS OR EXCHANGES


Principal amount outstanding as of January 1, 2008: __________________


Thereafter, the following exchanges of a part of this Note in definitive form
for an interest in another Note in definitive form, or exchanges of a part of
another Note in definitive form for an interest in this Note in definitive form,
or for Notes in Global form, have been made:
 
 
Date of Exchange
 
Amount of decrease in Principal Amount of this Security
 
Amount of increase in Principal Amount of this Security
 
Principal Amount of this Security following such decrease (or increase)
 
Signature of authorized officer of Trustee or
Custodian
                 


 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM


To assign this Security, fill in the form below:


For value received the undersigned registered holder hereby sell(s) assign(s)
and transfer(s) unto ___________________________________ (Please insert social
security or other Taxpayer Identification Number of assignee) the within
Security and all rights thereunder, and hereby irrevocably constitutes and
appoints ______________________________________ attorney to transfer said
Security on the books of Ford Motor Company (the “Issuer”), with full power of
substitution in the premises.


In connection with any transfer of the Securities prior to the expiration of the
holding period applicable to sales thereof under Rule 144 under the Securities
Act (or any successor provision), the undersigned confirms that such Security is
being transferred:


 
¨
To a person reasonably believed by the transferor to be a “qualified
institutional buyer” in compliance with Rule 144A under the Securities Act of
1933, as amended; or



 
¨
Pursuant to an exemption from the registration requirements of the Securities
Act of 1933, as amended, provided by Rule 144 thereunder (if available); or



 
¨
In accordance with another exemption from the registration requirements of the
Securities Act of 1933, as amended; or



 
¨
To the Issuer or a subsidiary thereof; or



 
¨
From Ford - UAW Holdings LLC (the initial Holder) to the New VEBA (as defined in
the Security); or



 
¨
To an Institutional Accreditied Investor pursuant to and in compliance with the
Securities Act of 1933, as amended; or



 
¨
Pursuant to an effective Registration Statement under the Securities Act of
1933, as amended, and in accordance with all applicable securities laws of the
states of the United States and other jurisdictions.



Unless one of the boxes is checked, the Trustee or Registrar will refuse to
register any of the Securities evidenced by this certificate in the name of any
person other than the registered holder thereof.


Dated:
 
 




                   
Signature(s)
       
Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Security registrar, which requirements include
membership or participation in the Security Transfer Agent Medallion Program
(“STAMP”) or such other “signature guarantee program” as may be determined by
the Security registrar in addition to, or in substitution for, STAMP, all in
accordance with the Securities Exchange Act of 1934, as amended.
                   
Signature Guarantee


 

--------------------------------------------------------------------------------

 

CONVERSION NOTICE


Ford Motor Company
5.75% Senior Convertible Note due 2013
CUSIP No. [              ]
ISIN No. [                ]
To convert this 5.75% SENIOR CONVERTIBLE NOTE DUE 2013 issued by Ford Motor
Company, check the box: ¨
 
To convert only part of this Security, state the principal amount to be
converted (which must be $1,000 or an integral multiple of $1,000 principal
amount): $ ___________________________
 
If you want the stock certificate, if any, made out in another person’s name or
the Cash paid to another person, fill in the form below (NOT FOR USE BY DTC
PARTICIPANTS):
 
(Insert other person’s soc. sec. or tax ID no.)
 
(Print or type other person’s name, address and zip code)



 
and irrevocably appoint __________________________________________________ agent
to transfer this Security on the books of the Company.  The agent may substitute
another to act for him or her.
 
USE THE FOLLOWING ONLY FOR GLOBAL BOOK ENTRY DTC PARTICIPANTS
Please designate your DTC Participant’s name and Participant Number and provide
contact information below:
Name of DTC Participant: ____________________________________________
DTC Participant Number: _________________________
Client Reference No.( optional): _________________________________________
DTC Participant Contact Information
Name:  _________________________________________________________
Telephone No.:  ____________________________      Facsimile No.:
____________________________
Email: _______________________________________
Date: ___________________________________________
 
Your Signature: _____________________________________________
(Sign exactly as your name appears on the other side of this Security or as an
authorized DTC Participant representative)
*Signature guaranteed by:____________________________________
 
The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP), (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

--------------------------------------------------------------------------------

 

 PURCHASE NOTICE UPON A DESIGNATED EVENT OR CHANGE IN CONTROL


Ford Motor Company
5.75% Senior Convertible Note due 2013
CUSIP No. [                  ]
ISIN No. [               ]


TO:
FORD MOTOR COMPANY

THE BANK OF NEW YORK


The undersigned registered owner of this 5.75% SENIOR CONVERTIBLE NOTE DUE 2013
hereby irrevocably acknowledges receipt of a notice from Ford Motor Company (the
“Company”) regarding the right of Holders to elect to require the Company to
purchase the Securities upon the occurrence of a Designated Event or Change in
Control, as the case may be, and requests and instructs the Company pursuant to
Section 5.01 of the Supplemental Indenture to purchase the entire principal
amount of this Security, or portion thereof (which is $1,000 principal amount or
an integral multiple thereof) designated below, in accordance with the terms of
the Indenture and the Supplemental Indenture at the price of 100% of the
principal amount or proportional portion thereof, together with accrued and
unpaid interest to, but not including, the Purchase Date, to the registered
holder hereof.  Capitalized terms used herein but not defined shall have the
meanings ascribed to such terms in the Supplemental Indenture referred to in
such Securities.  The Securities shall be purchased by the Company as of the
Purchase Date pursuant to the terms and conditions specified in the Supplemental
Indenture.


Security Certificate Number (if applicable):
_____________________________________


Principal amount to be purchased (if less than all):
_______________________________


Social Security or Other Taxpayer Identification Number:
__________________________
 
USE THE FOLLOWING ONLY FOR GLOBAL BOOK ENTRY DTC PARTICIPANTS
 
Please designate your DTC Participant’s name and Participant Number and provide
contact information below:
 
Name of DTC Participant: ____________________________________________
DTC Participant Number: _________________________
Client Reference No.( optional): _________________________________________
DTC Participant Contact Information
Name:  _________________________________________________________
Telephone No.:  ______________________                         Facsimile No.:
_______________________
Email: _______________________________________
Date:           _________________________________


Your Signature: _____________________________________________
(Sign exactly as your name appears on the other side of this Security or as an
authorized DTC Participant representative)
*Signature guaranteed by: ________________________________________________


The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP), (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.
 
 

--------------------------------------------------------------------------------